Exhibit 10(o)

 

AMENDED AND RESTATED
364-DAY CREDIT AGREEMENT

 

DATED AS OF APRIL 29, 2008

 

AMONG

 

BEMIS COMPANY, INC.,

 

VARIOUS SUBSIDIARIES THEREOF,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,

 

WACHOVIA BANK, N.A.,
AS SYNDICATION AGENT,

 

AND

 

U.S. BANK NATIONAL ASSOCIATION

AND

WELLS FARGO BANK, N.A.,

AS CO-DOCUMENTATION AGENTS

 

 

J.P. MORGAN SECURITIES INC.

AND

WACHOVIA CAPITAL MARKETS, LLC
CO-LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

1

1.1.

 

Definitions

 

1

1.2.

 

Interpretation

 

13

ARTICLE II

 

THE CREDITS

 

13

2.1.

 

Commitment

 

13

2.2.

 

Determination of Dollar Amounts

 

14

2.3.

 

Ratable Loans

 

14

2.4.

 

Types of Advances

 

14

2.5.

 

Fees; Changes in Aggregate Commitment

 

14

2.6.

 

Minimum Amount of Each Advance

 

15

2.7.

 

Payments and Prepayments

 

15

2.8.

 

Method of Selecting Types and Interest Periods for New Advances

 

16

2.9.

 

Conversion and Continuation of Outstanding Advances

 

16

2.10.

 

Method of Borrowing

 

17

2.11.

 

Changes in Interest Rate, etc.

 

18

2.12.

 

Rates Applicable After Default

 

18

2.13.

 

Method of Payment

 

18

2.14.

 

Noteless Agreement; Evidence of Indebtedness

 

19

2.15.

 

Telephonic Notices

 

19

2.16.

 

Interest Payment Dates; Interest and Fee Basis

 

20

2.17.

 

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

 

20

2.18.

 

Letters of Credit

 

20

2.19.

 

Lending Installations

 

24

2.20.

 

Non-Receipt of Funds by the Administrative Agent

 

25

2.21.

 

Market Disruption

 

25

2.22.

 

Judgment Currency

 

26

2.23.

 

Borrowing Subsidiaries; Company as agent for Borrowing Subsidiaries

 

26

2.24.

 

Effect of Participation Funding Notice

 

27

2.25.

 

Funding of Participations in Dollars

 

28

ARTICLE III

 

YIELD PROTECTION; TAXES

 

28

3.1.

 

Yield Protection

 

28

 

i

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

3.2.

 

Availability of Types of Advances

 

29

3.3.

 

Funding Indemnification

 

29

3.4.

 

Taxes

 

30

3.5.

 

Lender Statements; Survival of Indemnity

 

31

ARTICLE IV

 

CONDITIONS PRECEDENT

 

32

4.1.

 

Effectiveness

 

32

4.2.

 

Each Credit Extension

 

33

4.3.

 

Initial Loans to a Borrowing Subsidiary

 

33

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

34

5.1.

 

Corporate Existence and Power

 

34

5.2.

 

Corporate Authorization

 

34

5.3.

 

Binding Effect

 

34

5.4.

 

Financial Statements

 

34

5.5.

 

Litigation and Contingent Liabilities

 

35

5.6.

 

Taxes

 

35

5.7.

 

Governmental and other Approvals

 

35

5.8.

 

Compliance with ERISA

 

35

5.9.

 

Environmental Matters

 

35

5.10.

 

Ownership of Properties; Liens

 

36

5.11.

 

Subsidiaries

 

36

5.12.

 

Investment Company Act

 

36

5.13.

 

Regulation U

 

36

5.14.

 

Accuracy of Disclosure

 

36

5.15.

 

No Burdensome Restrictions

 

36

ARTICLE VI

 

COVENANTS

 

36

6.1.

 

Financial Statements

 

36

6.2.

 

Maintenance of Existence

 

38

6.3.

 

Books and Records; Maintenance of Properties; Inspections

 

38

6.4.

 

Compliance with Laws and Contractual Obligations

 

38

6.5.

 

Notice of Proceedings

 

39

6.6.

 

Use of Proceeds

 

39

6.7.

 

Payment of Taxes

 

39

 

ii

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

6.8.

 

Insurance

 

39

6.9.

 

Maximum Consolidated Debt to Total Capital Ratio

 

39

6.10.

 

Minimum Consolidated Net Worth

 

39

6.11.

 

Liens

 

39

6.12.

 

Consolidations, Mergers and Sales of Assets

 

40

6.13.

 

Transactions with Affiliates

 

40

6.14.

 

Business

 

40

6.15.

 

Burdensome Agreements

 

40

ARTICLE VII

 

DEFAULTS

 

41

ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

43

8.1.

 

Acceleration

 

43

8.2.

 

Amendments

 

43

8.3.

 

Preservation of Rights

 

44

ARTICLE IX

 

GENERAL PROVISIONS

 

44

9.1.

 

Survival of Representations

 

44

9.2.

 

Governmental Regulation

 

44

9.3.

 

Headings

 

44

9.4.

 

Entire Agreement

 

44

9.5.

 

Several Obligations; Benefits of this Agreement

 

45

9.6.

 

Expenses; Indemnification

 

45

9.7.

 

Numbers of Documents

 

46

9.8.

 

Accounting

 

46

9.9.

 

Severability of Provisions

 

46

9.10.

 

Nonliability of Lenders

 

46

9.11.

 

Confidentiality

 

46

9.12.

 

Nonreliance

 

47

9.13.

 

Disclosure

 

47

9.14.

 

USA PATRIOT ACT NOTIFICATION

 

47

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

48

10.1.

 

Appointment; Nature of Relationship

 

48

10.2.

 

Powers

 

48

10.3.

 

General Immunity

 

48

10.4.

 

No Responsibility for Loans, Recitals, etc.

 

49

 

iii

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

10.5.

 

Action on Instructions of Lenders

 

49

10.6.

 

Employment of Agents and Counsel

 

49

10.7.

 

Reliance on Documents; Counsel

 

49

10.8.

 

Agent’s Reimbursement and Indemnification

 

50

10.9.

 

Notice of Default

 

50

10.10.

 

Rights as a Lender

 

50

10.11.

 

Lender Credit Decision

 

50

10.12.

 

Successor Agent

 

51

10.13.

 

Agent and Arranger Fees

 

52

10.14.

 

Delegation to Affiliates

 

52

10.15.

 

Other Agents

 

52

ARTICLE XI

 

SETOFF; RATABLE PAYMENTS

 

52

11.1.

 

Setoff

 

52

11.2.

 

Sharing of Payments

 

52

ARTICLE XII

 

ASSIGNMENTS; PARTICIPATIONS; ETC.

 

53

12.1.

 

Successors and Assigns

 

53

12.2.

 

Dissemination of Information

 

56

12.3.

 

Tax Treatment

 

56

ARTICLE XIII

 

NOTICES

 

56

13.1.

 

Notices; Effectiveness; Electronic Communication

 

56

ARTICLE XIV

 

COUNTERPARTS; EFFECT OF RESTATEMENT; ELECTRONIC EXECUTION

 

57

14.1.

 

Counterparts

 

57

14.2.

 

Effect of Restatement

 

57

14.3.

 

Electronic Execution of Assignments

 

58

ARTICLE XV

 

GUARANTY BY THE COMPANY

 

58

15.1.

 

Guaranty

 

58

15.2.

 

Guaranty Unconditional

 

58

15.3.

 

Discharge only upon Payment in Full; Reinstatement in Certain Circumstances

 

59

15.4.

 

Waiver by the Company

 

59

15.5.

 

Subrogation

 

59

15.6.

 

Stay of Acceleration

 

59

ARTICLE XVI

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

60

 

iv

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

16.1.

 

CHOICE OF LAW

 

60

16.2.

 

CONSENT TO JURISDICTION

 

60

16.3.

 

WAIVER OF JURY TRIAL

 

60

 

PRICING SCHEDULE

 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION

EXHIBIT C

 

BORROWING SUBSIDIARY CONFIRMATION

EXHIBIT D

 

ASSOCIATED COSTS RATE

EXHIBIT E

 

INCREASE REQUEST

EXHIBIT F-1

 

BORROWING SUBSIDIARY AGREEMENT

EXHIBIT F-2

 

BORROWING SUBSIDIARY TERMINATION

 

v

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

AMENDED AND RESTATED 364-DAY CREDIT AGREEMENT

 

This Amended and Restated 364-Day Credit Agreement dated as of April 29, 2008 is
among Bemis Company, Inc., a Missouri corporation (together with its successors
and assigns, the “Company”), the subsidiaries of the Company which from time to
time become parties hereto pursuant to Section 2.23 (each a “Borrowing
Subsidiary” and collectively the “Borrowing Subsidiaries”), the Lenders,
Wachovia Bank, N.A., as Syndication Agent, U.S. Bank National Association and
Wells Fargo Bank, N.A., as Co-Documentation Agents, and JPMorgan Chase Bank,
National Association (“JPMCB”), as Administrative Agent.

 

The Company, certain lenders and JPMCB (as successor to Bank One, NA) are
parties to a credit agreement dated as of September 2, 2004 (the “Existing
Agreement”); and

 

The parties hereto have agreed to amend and restate the Existing Agreement
pursuant to this Agreement and the Long-Term Credit Agreement (as defined
below);

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND INTERPRETATION

 

1.1.          Definitions.  As used in this Agreement:

 

“Administrative Agent” means JPMCB, together with its affiliates, in its
capacity as contractual representative of the Lenders pursuant to Article X, and
not in its individual capacity as a Lender, and any successor Administrative
Agent appointed pursuant to Article X; it being understood that matters
concerning Loans denominated in British Pounds Sterling, Euro and certain other
Agreed Currencies may be administered by JPMEL.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a Domestic Advance or a Multicurrency Advance, as the context
requires.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as changed from time to time pursuant to the terms hereof.

 

1

--------------------------------------------------------------------------------


 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all Lenders.

 

“Agreed Currencies” means (i) Dollars, (ii) so long as such currencies remain
Eligible Currencies, British Pounds Sterling and Euro and (iii) any other
Eligible Currency that a Borrower requests the Administrative Agent to include
as an Agreed Currency hereunder and which is acceptable to all Lenders (or, in
the case of Loans to any Borrowing Subsidiary, all Lenders that have agreed to
make Loans to such Borrowing Subsidiary).

 

“Agreement” means this Amended and Restated 364-Day Credit Agreement.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Administrative Agent from time to time.

 

“Arrangers” means JPMorgan and Wachovia, Capital Markets, LLC and their
respective successors, in their capacities as Co-Lead Arrangers and Joint Book
Runners.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.1(b)), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Associated Costs Rate” is defined in Exhibit D.

 

“Authorized Officer” means any of the chief executive officer, the chief
financial officer, any vice president, the controller or the treasurer of the
Company, or any other officer of the Company from time to time designated by any
of the foregoing officers of the Company, in each case acting singly.

 

“Borrower” means any of the Company and the Borrowing Subsidiaries.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Borrowing Subsidiary” is defined in the preamble.

 

2

--------------------------------------------------------------------------------


 

“Borrowing Subsidiary Agreement” means an agreement substantially in the form of
Exhibit F-1.

 

“BSub Commitment” means, for any Lender with respect to any Borrowing
Subsidiary, the obligation of such Lender to make Multicurrency Loans to such
Borrowing Subsidiary.  The amount of the BSub Commitment of any Lender to any
Borrowing Subsidiary shall be equal to such Lender’s Pro Rata Share of the
Aggregate Commitment (or such lesser amount as may be permitted by this
Agreement or the applicable Borrowing Subsidiary Agreement); provided that if,
pursuant to the applicable Borrowing Subsidiary Agreement, one or more Lenders
will not make Loans to such Borrowing Subsidiary, then the BSub Commitment of
any Lender with respect to such Borrowing Subsidiary shall be the amount set
forth on Attachment 1 to such Borrowing Subsidiary Agreement.  Each BSub
Commitment of any Lender is a sublimit of the Commitment of such Lender and not
a separate commitment.

 

“BSub Lender” means, with respect to any Borrowing Subsidiary, each Lender
(excluding any Lender that, pursuant to Section 2.23 and the applicable
Borrowing Subsidiary Agreement, will not make Loans to such Borrowing
Subsidiary) and the successors and assigns of such Lender in such capacity.  Any
Lender may designate an affiliate of such Lender to perform all obligations, and
have all rights, of such Lender hereunder in respect of some or all of any BSub
Commitment, in which case references herein to a “BSub Lender” shall, where
appropriate, mean such designated affiliate.  Any such designation shall be made
either (a) by causing such affiliate to execute a signature page of the
applicable Borrowing Subsidiary Agreement or (b) by written notice to the
Company and the Administrative Agent (including any notice changing the
designation of such Lender’s affiliate that will act as a BSub Lender).

 

“BSub Percentage” means, for any Lender with respect to any Borrowing Subsidiary
on any date of determination, the percentage which the amount of such Lender’s
BSub Commitment with respect to such Borrowing Subsidiary is of the aggregate
amount of all BSub Commitments with respect to such Borrowing Subsidiary (or, if
the Commitments have terminated, which (a) the aggregate outstanding principal
amount of such Lender’s Loans to such Borrowing Subsidiary is of (b) the
aggregate outstanding principal amount of all Loans to such Borrowing
Subsidiary).

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Chicago and New York City for the conduct of substantially
all of their commercial lending activities and interbank wire transfers can be
made on the Fedwire system and (i) if such day relates to any interest rate
setting as to a Eurocurrency Loan denominated in Euro, any funding,
disbursement, settlement or payment in Euro, or any other dealings in Euro to be
carried out pursuant to this Agreement, a day on which banks in London are open
for general banking business, including dealings in foreign currency and
exchange, and on which the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro; and (ii) if such day relates to an interest rate setting as to
a Eurocurrency Loan denominated in Dollars or any other Agreed Currency (other
than Euro), any funding, disbursement, settlement or payment in any such
currency, or any other dealings in any such

 

3

--------------------------------------------------------------------------------


 

currency to be carried out pursuant to this Agreement, a day on which dealings
in such currency are carried on in the London interbank market.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Change in Control” means the occurrence of any of the following events: 
(x) any “person” or “group” (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934 (the “Exchange Act”) becomes the beneficial
owner (as defined in Rule 13d 3 under the Exchange Act) of 30% or more of the
fully diluted Voting Securities of the Company or (y) individuals who at the
beginning of any period of two consecutive calendar years constituted the board
of directors of the Company (together with any new directors whose election by
the board of directors of the Company or whose nomination for election by the
Company’s shareholders was approved by the members of the board of directors of
the Company then still in office who either were members of the board of
directors of the Company at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the members of the board of directors of the Company.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
and to participate in Letters of Credit in an aggregate amount not exceeding the
amount set forth opposite its signature below, as it may be modified as a result
of any assignment that has become effective pursuant to Section 12.1 or as
otherwise modified from time to time pursuant to the terms hereof.

 

“Company” is defined in the preamble.

 

“Computation Date” is defined in Section 2.2.

 

“Consolidated Debt” means, at any time, the consolidated Debt of the Company and
its Consolidated Subsidiaries at such time.

 

“Consolidated Net Worth” means, at any time, the consolidated stockholders’
equity of the Company and its Consolidated Subsidiaries at such time.

 

“Consolidated Subsidiary” means any Subsidiary or other entity the accounts of
which would be consolidated with those of the Company in its consolidated
financial statements.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

4

--------------------------------------------------------------------------------


 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit.

 

“Debt” of any Person means, without duplication, (i) all obligations of such
Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (iv) all
Capitalized Lease Obligations of such Person, (v) all obligations of such Person
to reimburse or indemnify the issuer of a letter of credit or Guarantee for
drawings or payments thereunder, (vi) all Debt of others secured by a Lien on
any asset of such Person, whether or not such Debt is assumed by such Person,
and (vii) all Debt of others Guaranteed by such Person.

 

“Default” means an event described in Article VII.

 

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in Dollars of such
amount if such currency is any currency other than Dollars, calculated on the
basis of the arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such currency at 11:00 a.m., Local Time, on or as of
the most recent Computation Date provided for in Section 2.2.

 

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

 

“Domestic Advance” means a borrowing in Dollars by the Company hereunder
(i) made by the Lenders on the same Borrowing Date or (ii) converted or
continued by the Lenders on the same date of conversion or continuation,
consisting, in either case, of the aggregate amount of the several Loans of the
same Type and, in the case of Eurocurrency Loans, having the same Interest
Period.

 

“Domestic Loan” means a Loan denominated in Dollars.

 

“Effective Date” is defined in Section 4.1.

 

“Eligible Currency” means any currency other than Dollars (i) that is readily
available, (ii) that is freely traded, (iii) in which deposits are customarily
offered to banks in the London interbank market, (iv) which is convertible into
Dollars in the international interbank market and (v) as to which a Dollar
Amount may be readily calculated.  If, after the designation of any currency as
an Agreed Currency, (x) currency control or other exchange regulations are
imposed in the country in which such currency is issued with the result that
different types of such currency are introduced, (y) such currency is, in the
determination of the Administrative Agent, no longer readily available or freely
traded or (z) in the determination of the Administrative Agent, an Equivalent
Amount of such currency is not readily calculable, the Administrative Agent
shall promptly notify the Lenders and the Company, and such currency shall no
longer be an Agreed Currency until such time as all of the Lenders agree to
reinstate such currency as an Agreed Currency and promptly, but in any event
within five Business Days of receipt of such notice from the Administrative
Agent, each applicable Borrowing Subsidiary shall repay all of its Loans in such
affected currency or convert such Loans into Loans in Dollars or another Agreed
Currency, subject to the other terms set forth in Article II.

 

5

--------------------------------------------------------------------------------


 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such other currency at 11:00 a.m.,
Local Time, on the date on or as of which such amount is to be determined.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Euro” means the lawful currency of the member states of the European Union.

 

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

 

“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies, the office, branch, affiliate or correspondent bank of
the Administrative Agent specified as the “Eurocurrency Payment Office” for such
currency in Schedule 1 or such other office, branch, affiliate or correspondent
bank of the Administrative Agent as it may from time to time specify to the
Company and each Lender as its Eurocurrency Payment Office for such currency.

 

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Reference Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
if any, plus (ii) the Applicable Margin, plus (iii) for Loans booked in the
United Kingdom, the Associated Costs Rate.

 

“Eurocurrency Reference Rate” means

 

(a)  with respect to a Eurocurrency Advance denominated in Euro for the relevant
Interest Period, the offered rate per annum at which deposits in Euro for a
period comparable to such Interest Period appear on Reuters Screen EURIBOR01 (or
any successor page) as of 11:00 A.M. (Brussels time) two Business Days prior to
the first day of such Interest Period as determined by the Banking Federation of
the European Union; provided that if no such rate is available, the Eurocurrency
Reference Rate for such Interest Period shall instead be the rate at which
deposits in Euro in the approximately equivalent amount of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of JPMCB in immediately

 

6

--------------------------------------------------------------------------------


 

available funds in the European interbank market at approximately 11:00 a.m.
(Brussels time) two Business Days prior to the commencement of such Interest
Period;

 

(b)  with respect to a Eurocurrency Advance denominated in any other Agreed
Currency for the relevant Interest Period, the applicable British Bankers’
Association LIBOR rate for deposits in such currency for a period comparable to
such Interest Period as reported by any generally recognized financial
information service as of 11:00 a.m. (Local Time) two Business Days prior to
(or, in the case of a Eurocurrency Advance denominated in British Pounds
Sterling, on) the first day of such Interest Period; provided that if no such
rate is available, the applicable Eurocurrency Reference Rate for such Interest
Period shall instead be the rate determined by the Administrative Agent to be
the rate at which JPMCB offers to place deposits in such currency for a period
comparable to such Interest Period with first-class banks in the London
interbank market at approximately 11:00 a.m. (Local Time) two Business Days
prior to (or, in the case of a Eurocurrency Advance denominated in British
Pounds Sterling, on) the first day of such Interest Period, in the approximate
amount of JPMCB’s relevant Eurocurrency Loan.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

 

“Existing Agreement” is defined in the preamble.

 

“Facility Fee Rate” means, at any time, the percentage rate per annum at which
facility fees are accruing pursuant to Section 2.5.1 at such time as set forth
in the Pricing Schedule.

 

“Facility Termination Date” means the earlier of (a) April 29, 2009 and (b) the
date on which the Commitments are reduced to zero pursuant to Section 2.5.3 or
terminated pursuant to Section 8.1.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Local
Time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

 

“Floating Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate for such day, changing when and as the Alternate Base Rate changes.

 

“Floating Rate Advance” means an Advance in Dollars that, except as otherwise
provided in Section 2.11, bears interest at the Floating Rate.

 

7

--------------------------------------------------------------------------------


 

“Floating Rate Loan” means a Loan in Dollars that, except as otherwise provided
in Section 2.11, bears interest at the Floating Rate.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person or in any manner providing for the payment of any Debt of any other
Person or otherwise protecting the holder of such Debt against loss (whether by
agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise);
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.  The term “Guarantee” used as a
verb has a corresponding meaning.

 

“Hazardous Substance” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“Interest Period” means, with respect to a Eurocurrency Advance, a period
commencing on a Business Day selected by the applicable Borrower and ending on
the numerically corresponding date one, two, three or six months thereafter;
provided that (a) if there is no such numerically corresponding day in such
next, second, third or sixth succeeding month, such Interest Period shall end on
the last Business Day of such next, second, third or sixth succeeding month;
(b) if an Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall end on the next succeeding Business Day, unless
such next succeeding Business Day falls in a new calendar month, in which case
such Interest Period shall end on the immediately preceding Business Day; and
(c) no Borrower may select an Interest Period ending after the scheduled
Facility Termination Date.

 

“Issuer” means JPMCB and/or any other Lender that (i) is selected by the
Company, (ii) agrees to be an Issuer hereunder and (iii) is reasonably
satisfactory to the Administrative Agent, in each case in its capacity as an
issuer of Letters of Credit hereunder.

 

“JPMorgan” means J.P. Morgan Securities Inc.

 

“JPMCB” is defined in the preamble.

 

“JPMEL” means J. P. Morgan Europe Ltd.

 

“LC Collateral Account” is defined in Section 2.18(k).

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

 

8

--------------------------------------------------------------------------------


 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent with respect to each Agreed Currency listed on the
signature pages hereof or in an Administrative Questionnaire or otherwise
selected by such Lender or the Administrative Agent pursuant to Section 2.19.

 

“Letter of Credit” is defined in Section 2.18(a).

 

“Letter of Credit Application” is defined in Section 2.18(c).

 

“Letter of Credit Fee” is defined in Section 2.18(d).

 

“Letter of Credit Fee Rate” means, at any time, the percentage rate per annum
applicable to Letter of Credit Fees at such time as set forth in the Pricing
Schedule.

 

“Letter of Credit Obligations” means, at any time, the Dollar Amount of the sum,
without duplication, of (i) the aggregate undrawn stated amount of all Letters
of Credit at such time plus (ii) the aggregate unpaid amount of all
Reimbursement Obligations at such time.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).

 

“Loan” means, with respect to a Lender, any loan made by such Lender pursuant to
Article II (or any conversion or continuation thereof).

 

“Loan Documents” means this Agreement, each Letter of Credit and each Letter of
Credit Application.

 

“Local Time” means (a) with respect to Multicurrency Loans, London time, and
(b) for all other purposes, Chicago time.

 

“Long-Term Credit Agreement” means the Amended and Restated Long-Term Credit
Agreement dated as of April 29, 2008 among the Borrowers, various lenders,
Wachovia Bank, N.A., as Syndication Agent, U.S. Bank National Association and
Wells Fargo Bank, N.A., as Co-Documentation Agents, and JPMCB, as Administrative
Agent.

 

“Material Adverse Effect” means a material adverse effect on (i) the financial
position or business of the Company and its Subsidiaries taken as a whole or
(ii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent, the Lenders or the Issuers thereunder.

 

“Material Subsidiary” means at any time a Subsidiary which as of such time meets
the definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission.

 

“Modification” and “Modify” are defined in Section 2.18(a).

 

9

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multicurrency Advance” means a borrowing by a Borrower hereunder (i) made by
the applicable Lenders to the same Borrower on the same Borrowing Date or
(ii) converted or continued by the applicable Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Eurocurrency Loans in the same Agreed Currency and for the same
Interest Period.

 

“Multicurrency Loan” means a Eurocurrency Loan denominated in an Agreed Currency
other than Dollars.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“Non-U.S. Lender” is defined in Section 3.4(d).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations and accrued and unpaid interest
thereon, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of any Borrower to the Lenders or to any
Lender, any Issuer, the Administrative Agent or any indemnified party arising
under the Loan Documents.

 

“Other Taxes” is defined in Section 3.4(c).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the Dollar
Amount of the sum of (i) its Pro Rata Share of all Loans outstanding at such
time plus (ii) its Pro Rata Share of the Letter of Credit Obligations at such
time.

 

“Participant” is defined in Section 12.1(c).

 

“Participation Funding Notice” means a written notice from a Lender to the
Administrative Agent advising the Administrative Agent that a Default exists and
directing the Administrative Agent to notify all Lenders to fund their
participations in extensions of credit made by BSub Lenders as provided in
Section 2.24.

 

“Payment Date” means the last Business Day of each calendar quarter.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group may have any
liability.

 

10

--------------------------------------------------------------------------------


 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

 “Pro Rata Share” means, with respect to any Lender on any date of
determination, the percentage which the sum of the amount of such Lender’s
Commitment is of the Aggregate Commitment (or, if the Commitments have
terminated, which (a) the sum of (i) the principal amount of such Lender’s Loans
to the Company plus (ii) the principal amount of such Lender’s participation
interest in all Loans to any other Borrower plus (iii) the amount of such
Lender’s participation in the Letter of Credit Obligations is of (b) the
Aggregate Outstanding Credit Exposure) as of such date.  For purposes of
determining liability for any indemnity obligation under Section 2.18(j) or
10.8, each Lender’s Pro Rata Share shall be determined as of the date the
applicable Issuer or the Administrative Agent notifies the Lenders of such
indemnity obligation (or, if such notice is given after termination of this
Agreement, as of the date of such termination).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.18 to reimburse the Issuers
for amounts paid by the Issuers in respect of any one or more drawings under
Letters of Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective directors, officers, employees, agents, advisors and
attorneys of such Person and such Person’s Affiliates.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

 

“Reports” is defined in Section 9.6.

 

“Required Lenders” means Lenders having aggregate Pro Rata Shares in excess of
50%.

 

11

--------------------------------------------------------------------------------


 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.

 

“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which represents more than 15% of the consolidated total
assets of the Company and its Consolidated Subsidiaries or property which is
responsible for more than 10% of the consolidated net sales or of the
consolidated net income of the Company and its Consolidated Subsidiaries, in
each case, as would be shown in the consolidated financial statements of the
Company and its Subsidiaries as at the beginning of the twelve-month period
ending with the month in which such determination is made (or if financial
statements have not been delivered hereunder for that month which begins the
twelve-month period, then the financial statements delivered hereunder for the
quarter ending immediately prior to that month).

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Total Capital” means, at any time, the sum of (i) Consolidated Debt plus
(ii) deferred taxes plus (iii) Consolidated Net Worth at such time.

 

“Transferee” is defined in Section 12.2.

 

“Type” means, with respect to any Domestic Advance, its nature as a Floating
Rate Advance or a Eurocurrency Advance and with respect to any Domestic Loan,
its nature as a Floating Rate Loan or a Eurocurrency Loan.

 

“Unfunded Vested Liabilities” means, with respect to any Plan, the amount, if
any, by which the present value of all vested benefits under such Plan exceeds
the fair market value of all Plan assets allowable to such benefits, as
determined on the most recent valuation date of such Plan, but only to the
extent that excess represents a potential liability of the Borrower or any
member of the Controlled Group to the PBGC or to such Plan under Title IV of
ERISA.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

12

--------------------------------------------------------------------------------


 

“Utilization Fee Rate” means, at any time, the percentage rate per annum at
which utilization fees are accruing pursuant to Section 2.5.2 at such time as
set forth in the Pricing Schedule.

 

“Voting Securities” means any securities having ordinary power to vote for the
election of directors.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

1.2.          Interpretation.

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of such terms.

 

(b)           Article, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(c)           The term “including” is not limiting and means “including without
limitation.”

 

(d)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(e)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of this Agreement; and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such statute
or regulation.

 

ARTICLE II
THE CREDITS

 

2.1.          Commitment.  From the date of this Agreement to the Facility
Termination Date, (a) each Lender severally agrees, on the terms and conditions
set forth in this Agreement, to make Loans to the Company from time to time,
(b) each BSub Lender with respect to a Borrowing Subsidiary severally agrees, on
the terms and conditions set forth in this Agreement, to make Multicurrency
Loans to such Borrowing Subsidiary (and each other Lender severally agrees that
it will purchase a participation in each such Loan if required pursuant to
Section 2.24) and (c) each Issuer agrees to issue Letters of Credit denominated
in Agreed Currencies for the account of any Borrower from time to time (and each
Lender severally agrees to participate in each such Letter of Credit as more
fully set forth in Section 2.18); provided that (i) at no time shall Loans be
outstanding hereunder in more than five different Agreed Currencies, (ii) the
Aggregate Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment, (iii) the Outstanding Credit Exposure of any Lender shall not at any
time exceed such Lender’s Commitment and (iv) the aggregate Dollar Amount of all
outstanding Multicurrency Loans under this Agreement and the aggregate principal
amount of all

 

13

--------------------------------------------------------------------------------


 

“Multicurrency Loans” under and as defined in the Long-Term Credit Agreement
shall not at any time exceed $100,000,000.  Subject to the terms of this
Agreement, the Borrowers may borrow, repay and reborrow at any time prior to the
Facility Termination Date.  The Commitments shall expire on the Facility
Termination Date.

 

2.2.          Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of all outstanding Advances and Letter of Credit
Obligations on and as of (i) the date of each Credit Extension, (ii) the last
Business Day of each quarter and (iii) any other Business Day elected by the
Administrative Agent in its discretion or upon instruction by the Required
Lenders (each, a “Computation Date”).

 

2.3.          Ratable Loans.  Each Advance shall consist of Loans made (a) in
the case of Loans to the Company, by the Lenders ratably in accordance with
their respective Pro Rata Shares or (b) in the case of Loans to any Borrowing
Subsidiary, by the BSub Lenders for such Borrowing Subsidiary in accordance with
their respective BSub Percentages for such Borrowing Subsidiary.

 

2.4.          Types of Advances.  Domestic Advances may be Floating Rate
Advances or Eurocurrency Advances, or a combination thereof, as selected by the
applicable Borrower in accordance with Sections 2.8 and 2.9.  Multicurrency
Advances shall be Eurocurrency Advances.

 

2.5.          Fees; Changes in Aggregate Commitment.

 

2.5.1.  Facility Fee.  The Company agrees to pay to the Administrative Agent for
the account of each Lender a facility fee at a per annum rate equal to the
Facility Fee Rate on the sum of such Lender’s Commitment (whether used or
unused) from the date hereof to the Facility Termination Date (and, if any Loans
remain outstanding after the close of business in Chicago, Illinois on the
Facility Termination Date, thereafter on the outstanding principal amount of all
Loans owed to each Lender).  The facility fee shall be payable on each Payment
Date, on the Facility Termination Date and, if applicable, thereafter on demand.

 

2.5.2.  Utilization Fee.  The Company agrees to pay to the Administrative Agent
for the account of each Lender a utilization fee at a rate per annum equal to
the Utilization Fee Rate on such Lender’s Outstanding Credit Exposure for any
date (a) prior to the Facility Termination Date on which the Aggregate
Outstanding Credit Exposure exceeds 50% of the Aggregate Commitment and (b) on
or after the Facility Termination Date.  The utilization fee shall be payable on
each Payment Date, on the Facility Termination Date and, if applicable,
thereafter on demand.

 

2.5.3.  Reduction of Aggregate Commitment.  The Company may permanently reduce
the Aggregate Commitment in whole, or in part ratably among the Lenders in
integral multiples of $10,000,000, upon at least five Business Days’ written
notice to the Administrative Agent, which notice shall specify the amount of any
such reduction; provided that the amount of the Aggregate Commitment may not be
reduced below the Aggregate Outstanding Credit Exposure.

 

14

--------------------------------------------------------------------------------


 

2.5.4.  Increase of Aggregate Commitment.  So long as no Default or Unmatured
Default exists or would result therefrom, the Company may, from time to time, by
means of a letter delivered to the Administrative Agent substantially in the
form of Exhibit E, request that the Aggregate Commitment be increased by
(a) increasing the Commitment of one or more Lenders that have agreed to such
increase and/or (b) adding one or more commercial banks or other Persons (each
an “Additional Lender”) as a party hereto with a Commitment in an amount agreed
to by any such Additional Lender; provided that (i) the aggregate amount of all
such increases during the term of this Agreement shall not exceed $50,000,000,
(ii) any such increase shall be in an amount equal to $25,000,000 or a higher
integral multiple of $5,000,000 and (iii) no Additional Lender shall be added as
a party hereto without the written consent of the Administrative Agent and each
Issuer (which shall not be unreasonably withheld).  Any increase in the
Aggregate Commitment pursuant to this Section 2.5.4 shall be effective three
Business Days after the date on which the Administrative Agent has received and
accepted the applicable increase letter in the form of Annex 1 to Exhibit E (in
the case of an increase in the Commitment of an existing Lender) or assumption
letter in the form of Annex 2 to Exhibit E (in the case of the addition of an
Additional Lender).  The Administrative Agent shall promptly notify the Company
and the Lenders of any increase in the amount of the Aggregate Commitment
pursuant to this Section 2.5.4 and of the Commitment of each Lender after giving
effect thereto.  The parties hereto agree that, in connection with any increase
in the amount of the Aggregate Commitment, the Borrowers and the Administrative
Agent may agree on procedures pursuant to this Section 2.5.4, such as phasing in
funding of the amount of the increased or new Commitment of an increasing Lender
or Additional Lender to minimize breakage costs so long as procedures are also
in place to cause each increasing Lender and Additional Lender to purchase
assignments or participations in amounts necessary to have their Pro Rata Shares
of the Aggregate Outstanding Credit Exposure upon acceleration of the Loans.

 

2.6.          Minimum Amount of Each Advance.  Each Eurocurrency Advance shall
be in the Dollar Amount of $5,000,000 or a higher integral multiple of 1,000,000
units of the applicable Agreed Currency.  Each Floating Rate Advance shall be in
the amount of $5,000,000 or a higher integral multiple of $1,000,000; provided
that any Floating Rate Advance may be in the amount of the unused Aggregate
Commitment.

 

2.7.          Payments and Prepayments.

 

2.7.1.  Payment at Maturity.  Each Borrower shall pay all its outstanding
Advances and all its other unpaid Obligations on the Facility Termination Date.

 

2.7.2.  Optional Payments.  Any Borrower may from time to time prepay, without
penalty or premium, all outstanding Floating Rate Advances to such Borrower or,
in an aggregate amount of $5,000,000 or higher integral multiples of $1,000,000,
any portion of the outstanding Floating Rate Advances to such Borrower upon two
Business Days’ prior notice to the Administrative Agent.  Any Borrower may from
time to time prepay, subject to the payment of any funding indemnification
amounts required by Section 3.3 but without penalty or premium, all outstanding
Eurocurrency Advances to such Borrower or, in the aggregate amount of $5,000,000
or a higher integral multiple of

 

15

--------------------------------------------------------------------------------


 

1,000,000 units of the Agreed Currency, any portion of the outstanding
Eurocurrency Advances to such Borrower upon three Business Days’ prior notice to
the Administrative Agent.

 

2.7.3.  Mandatory Prepayments due to Currency Fluctuations.  If on any
Computation Date (a) the Aggregate Outstanding Credit Exposure exceeds the
Aggregate Commitment, (b) the Dollar Amount of all outstanding Multicurrency
Loans exceeds the amount specified in clause (iv) of the proviso to the first
sentence of Section 2.1 or (c) the Letter of Credit Obligations exceed the
amount specified in subsection 2.18(a)(ii), then the Borrowers shall immediately
repay Advances (or, in the case of clause (c) and, if no Advances are
outstanding, clause (a), deposit funds in an LC Collateral Account) in an amount
sufficient to eliminate such excess.

 

2.8.          Method of Selecting Types and Interest Periods for New Advances. 
The applicable Borrower shall select the Type of Advance and, in the case of a
Eurocurrency Advance, the Interest Period and Agreed Currency applicable thereto
from time to time.  The applicable Borrower shall give the Administrative Agent
irrevocable notice (a “Borrowing Notice”) not later than 10:00 a.m. Local Time
at least one Business Day before the Borrowing Date of each Floating Rate
Advance, three Business Days before the Borrowing Date for each Eurocurrency
Advance denominated in Dollars and four Business Days before the Borrowing Date
for each Eurocurrency Advance denominated in an Agreed Currency other than
Dollars, specifying:

 

(i)            the Borrowing Date, which shall be a Business Day, of such
Advance;

 

(ii)           the aggregate amount of such Advance;

 

(iii)          the Type of Advance selected; and

 

(iv)          in the case of a Eurocurrency Advance, the Interest Period and
Agreed Currency applicable thereto.

 

2.9.          Conversion and Continuation of Outstanding Advances.  Each
Floating Rate Advance shall continue as a Floating Rate Advance unless and until
converted into a Eurocurrency Advance pursuant to this Section 2.9 or repaid in
accordance with Section 2.7.  Each Eurocurrency Advance shall continue as a
Eurocurrency Advance until the end of the then applicable Interest Period
therefor, at which time:

 

(i)            in the case of a Eurocurrency Advance denominated in Dollars,
such Advance shall be automatically converted into a Floating Rate Advance
unless (x) repaid in accordance with Section 2.7 or (y) the applicable Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such
Eurocurrency Advance either continue as a Eurocurrency Advance for a new
Interest Period or be converted into a Floating Rate Advance; and

 

(ii)           in the case of a Eurocurrency Advance denominated in an Agreed
Currency other than Dollars, if the Administrative Agent has not received a

 

16

--------------------------------------------------------------------------------


 

Conversion/Continuation Notice (as defined below) prior to 11:00 a.m. Local
Time, three Business Days prior to the last day of any Interest Period, such
Advance shall automatically continue as a Eurocurrency Advance in the same
Agreed Currency with an Interest Period of one month unless (x) repaid in
accordance with Section 2.7 or (y) the applicable Borrower shall have given the
Administrative Agent a timely Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Advance
continue as a Eurocurrency Advance for a new Interest Period.

 

Subject to the terms of Section 2.6, any Borrower may elect from time to time to
convert all or any part of an Advance to such Borrower denominated in Dollars to
the other Type of Advance denominated in Dollars or to continue any Eurocurrency
Advance to such Borrower for a new Interest Period in the same Agreed Currency;
provided that any conversion or continuation of any Eurocurrency Advance shall
be made on, and only on, the last day of an Interest Period applicable thereto. 
The applicable Borrower shall give the Administrative Agent irrevocable notice
(a “Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurocurrency Advance not later than 10:00 a.m. (Local Time) at
least one Business Day, in the case of a conversion into a Floating Rate
Advance, three Business Days, in the case of a conversion into or continuation
of a Eurocurrency Advance denominated in Dollars, or four Business Days, in the
case of a conversion into or continuation of a Eurocurrency Advance denominated
in an Agreed Currency other than Dollars, prior to the date of the requested
conversion or continuation, specifying:

 

(i)            the requested date, which shall be a Business Day, of such
conversion or continuation; and

 

(ii)           the Agreed Currency, amount and Type of Advance into which such
Advance is to be converted or continued and, in the case of a conversion into or
continuation of a Eurocurrency Advance, the duration of the Interest Period
applicable thereto.

 

2.10.        Method of Borrowing.

 

(a)           On each Borrowing Date for a Domestic Advance to the Company, each
Lender shall make available its Domestic Loan in accordance with its Pro Rata
Share not later than noon, Local Time, in Federal or other funds immediately
available to the Administrative Agent, in Chicago, Illinois at its address
specified in or pursuant to Article XIII.

 

(b)           On each Borrowing Date for a Multicurrency Advance to the Company,
each Lender shall make available its Multicurrency Loan in accordance with its
Pro Rata Share not later than noon, Local Time, at the Eurocurrency Payment
Office of the Administrative Agent for such currency, in such funds as may then
be customary for the settlement of international transactions in such currency
in the city of such Eurocurrency Payment Office for such currency.

 

(c)           On each Borrowing Date for a Multicurrency Advance to a Borrowing
Subsidiary, each applicable Lender shall make available its Multicurrency Loan
in accordance with its BSub Percentage for such Borrowing Subsidiary not later
than noon, Local Time, at the Eurocurrency

 

17

--------------------------------------------------------------------------------


 

Payment Office of the Administrative Agent for such currency, in such funds as
may then be customary for the settlement of international transactions in such
currency in the city of such Eurocurrency Payment Office for such currency.

 

(d)           Unless the Administrative Agent has received written notice that
any applicable condition specified in Article IV has not been satisfied with
respect to a requested Advance, the Administrative Agent will make the funds
received from the Lenders available to the applicable Borrower at the
Administrative Agent’s aforesaid address.

 

2.11.        Changes in Interest Rate, etc.  Each Floating Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from the
date such Advance is made or is converted from a Eurocurrency Advance into a
Floating Rate Advance to the date such Advance becomes due or is converted into
a Eurocurrency Advance, at the Floating Rate for such day.  Changes in the rate
of interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate. 
Each Eurocurrency Advance shall bear interest on the outstanding principal
amount thereof from the first day of each Interest Period applicable thereto to
the last day of such Interest Period at the interest rate determined by the
Administrative Agent as applicable to such Eurocurrency Advance based upon the
applicable Borrower’s selections under Sections 2.8 and 2.9 and otherwise in
accordance with the terms hereof.

 

2.12.        Rates Applicable After Default.  Notwithstanding anything to the
contrary contained in Section 2.8, 2.9 or 2.11, during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Company (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.2 requiring unanimous consent
of the Lenders to changes in interest rates), declare that (a) no Advance
denominated in Dollars may be made as, converted into or continued as a
Eurocurrency Advance and/or (b) each Eurocurrency Advance shall bear interest
for the remainder of the applicable Interest Period at the rate otherwise
applicable to such Interest Period plus 2% per annum and/or (c) each Floating
Rate Advance shall bear interest at a rate per annum equal to the Floating Rate
in effect from time to time plus 2% per annum and/or (d) the Letter of Credit
Fee Rate shall be increased by 2% per annum; provided that, during the
continuance of a Default under Section 7.6 or 7.7, the interest rates set forth
in clauses (b) and (c) above and the increase in the Letter of Credit Fee Rate
set forth in clause (d) above shall be applicable to all applicable Credit
Extensions without any election or action on the part of the Administrative
Agent or any Lender.

 

2.13.        Method of Payment.  (a)  Each Advance shall be repaid and each
payment of interest thereon shall be paid in the currency in which such Advance
was made.  Except as set forth in the next sentence, all payments of the
Obligations hereunder shall be made, without setoff, deduction, or counterclaim,
in immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Company, by noon (Local Time) on the date when due
and shall be applied ratably by the Administrative Agent among the Lenders in
accordance with their Pro Rata Shares.  All payments to be made by a Borrower
hereunder in any currency other than Dollars shall be made in such currency on
the date due in such funds as may then be customary for the settlement of

 

18

--------------------------------------------------------------------------------


 

international transactions in such currency for the account of the
Administrative Agent at its Eurocurrency Payment Office for such currency, and
shall be applied ratably by the Administrative Agent among the Lenders in
accordance with their respective Pro Rata Shares (or, in the case of any
applicable Borrowing Subsidiary, their respective BSub Percentages).  Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds received by the Administrative Agent.  Each Borrower
authorizes the Administrative Agent to charge any account of such Borrower
maintained with JPMCB or any of its Affiliates for each payment of principal,
interest and fees as it becomes due hereunder.

 

(b)           Notwithstanding the foregoing provisions of this Section, if,
after the making of any Multicurrency Advance, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Advance was made (the “Original
Currency”) no longer exists or the applicable Borrower is not able to make
payment to the Administrative Agent for the account of the applicable Lenders in
such Original Currency, then all payments to be made by such Borrower hereunder
in such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that such Borrower take all risks of the
imposition of any such currency control or exchange regulations.

 

2.14.        Noteless Agreement; Evidence of Indebtedness.  (a)  Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrowers to such Lender resulting from each
Loan made by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(b)           The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made to each Borrower hereunder, the Agreed
Currency and Type thereof and, if applicable, the Interest Period with respect
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder, (iii) the
original stated amount of each Letter of Credit issued for the account of, and
the amount of Letter of Credit Obligations owing by, each Borrower at any time
and (iv) the amount of any sum received by the Administrative Agent hereunder
from each Borrower and each Lender’s share thereof.

 

(c)           The entries maintained in the accounts maintained pursuant to
clauses (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Obligations in accordance with their terms.

 

2.15.        Telephonic Notices.  Each Borrower hereby authorizes the Lenders
and the Administrative Agent to extend, convert or continue Advances in Dollars,
effect selections of Agreed Currencies and Types of Advances and to transfer
funds based on telephonic notices made by any person or persons the
Administrative Agent or any Lender in good faith believes to be acting on behalf
of such Borrower, it being understood that the foregoing authorization is

 

19

--------------------------------------------------------------------------------


 

specifically intended to allow Borrowing Notices for Advances in Dollars and
Conversion/Continuation Notices to be given telephonically.  Each Borrower
agrees to deliver promptly to the Administrative Agent, upon request of the
Administrative Agent or any Lender, a written confirmation (signed by an
Authorized Officer) of each telephonic notice.  If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.  Notwithstanding the foregoing, all notices
to JPMEL hereunder shall be in writing.

 

2.16.        Interest Payment Dates; Interest and Fee Basis.  Interest accrued
on each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the date hereof, on any date on which
such Floating Rate Advance is prepaid, whether due to acceleration or otherwise,
and at maturity.  Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurocurrency Advance on a
day other than a Payment Date shall be payable on the date of conversion. 
Interest accrued on each Eurocurrency Advance shall be payable on the last day
of each Interest Period therefor, on any date on which such Eurocurrency Advance
is prepaid, whether by acceleration or otherwise, and at maturity.  Interest
accrued on each Eurocurrency Advance having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period.  Interest and facility fees shall be calculated for actual
days elapsed on the basis of a 360-day year, except for interest on Loans
denominated in British Pounds Sterling which shall be calculated for actual days
elapsed on the basis of a 365-day year.  Interest shall be payable for the day
an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to noon (Local Time) at the place of payment.  If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.

 

2.17.        Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions.  Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Conversion/Continuation Notice, and repayment notice
received by it hereunder.  The Administrative Agent will notify each Lender of
the interest rate applicable to each Eurocurrency Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

 

2.18.        Letters of Credit.

 

(a)           Issuance.  Each Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue standby letters of credit denominated in
Agreed Currencies (each a “Letter of Credit”) and to renew, extend, increase,
decrease or otherwise modify Letters of Credit (“Modify,” and each such action a
“Modification”) from time to time from the date of this Agreement to the
Facility Termination Date upon the request of a Borrower; provided that
immediately after any Letter of Credit is issued or Modified, (i) the Aggregate
Outstanding Credit Exposure shall not exceed the Aggregate Commitment and
(ii) the sum of (A) the Letter of Credit Obligations under this Agreement plus
(B) the “Letter of Credit Obligations” under and

 

20

--------------------------------------------------------------------------------


 

as defined in the Long-Term Credit Agreement shall not exceed $50,000,000.  No
Letter of Credit shall have an expiry date after the earlier of (x) the
scheduled Facility Termination Date and (y) the date that is one year after the
date of issuance thereof (provided that any Letter of Credit with a one-year
tenor may provide for the renewal thereof for additional one-year periods not to
extend beyond the scheduled Facility Termination Date).

 

(b)           Participations.  Upon the issuance or Modification by the Issuer
of a Letter of Credit in accordance with this Section 2.18, the applicable
Issuer shall be deemed, without further action by any Person, to have
unconditionally and irrevocably sold to each Lender, and each Lender shall be
deemed, without further action by any Person, to have unconditionally and
irrevocably purchased from such Issuer, a participation in such Letter of Credit
(and each Modification thereof) and the related Letter of Credit Obligations in
proportion to its Pro Rata Share.

 

(c)           Notice.  Subject to Section 2.18(a), the applicable Borrower shall
give the applicable Issuer notice prior to 10:00 a.m. (Local Time) at least
three Business Days (or such lesser period of time as such Issuer may agree in
its sole discretion) prior to the proposed date of issuance or Modification of
each Letter of Credit, specifying the beneficiary, the proposed date of issuance
(or Modification), the currency in which such Letter of Credit is to be
denominated (which shall be an Agreed Currency) and the expiry date of such
Letter of Credit, and describing the proposed terms of such Letter of Credit and
the nature of the transactions proposed to be supported thereby.  Upon receipt
of such notice, the applicable Issuer shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Lender, of the
contents thereof and of the amount of such Lender’s participation in such
proposed Letter of Credit.  The issuance or Modification by an Issuer of any
Letter of Credit shall, in addition to the conditions precedent set forth in
Article IV (the satisfaction of which such Issuer shall have no duty to
ascertain, it being understood, however, that such Issuer shall not issue any
Letter of Credit if it has received written notice from any Borrower, the
Administrative Agent or any Lender that any such condition precedent has not
been satisfied), be subject to the conditions precedent that such Letter of
Credit shall be satisfactory to such Issuer and that the applicable Borrower
shall have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Letter of Credit as the Issuer shall
have reasonably requested (each a “Letter of Credit Application”).  In the event
of any conflict between the terms of this Agreement and the terms of any Letter
of Credit Application, the terms of this Agreement shall control.

 

(d)           Letter of Credit Fees.  Each Borrower shall pay to the
Administrative Agent, for the account of the Lenders ratably in accordance with
their respective Pro Rata Shares, with respect to each Letter of Credit, a
letter of credit fee (the “Letter of Credit Fee”) at a per annum rate equal to
the Letter of Credit Fee Rate in effect from time to time on the maximum undrawn
amount which may at any time thereafter be available under such Letter of
Credit, such fee to be payable in arrears on each Payment Date, on the Facility
Termination Date and, after the Facility Termination Date (if applicable), on
demand.  The Company shall also pay to each Issuer for its own account (x) a
fronting fee in the amount agreed to by such Issuer and the Company from time to
time, with such fee to be payable in arrears on each Payment Date, and
(y) documentary and processing charges in connection with the issuance or
Modification of and draws under

 

21

--------------------------------------------------------------------------------


 

Letters of Credit in accordance with such Issuer’s standard schedule for such
charges as in effect from time to time.

 

(e)           Administration; Reimbursement by Lenders.  Upon receipt from the
beneficiary of any Letter of Credit of any demand for payment under such Letter
of Credit, the applicable Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the applicable Borrower and each
Lender of the amount to be paid by such Issuer as a result of such demand and
the proposed payment date (the “Letter of Credit Payment Date”).  The
responsibility of any Issuer to the applicable Borrower and each Lender shall be
only to determine that the documents delivered under each Letter of Credit
issued by it in connection with a demand for payment are in conformity in all
material respects with such Letter of Credit.  Each Issuer shall endeavor to
exercise the same care in its issuance and administration of Letters of Credit
as it does with respect to letters of credit in which no participations are
granted, it being understood that in the absence of any gross negligence or
willful misconduct by such Issuer, each Lender shall, subject to Section 2.24,
be unconditionally and irrevocably obligated, without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse such Issuer
on demand for such Lender’s Pro Rata Share of the amount of each payment made by
such Issuer under each Letter of Credit issued by it to the extent such amount
is not reimbursed by the Borrowers pursuant to Section 2.18(f), plus interest on
the foregoing amount, for each day from the date of the applicable payment by
the Issuer to the date on which such Issuer is reimbursed by such Lender for its
Pro Rata Share thereof, at a rate per annum equal to the Federal Funds Effective
Rate or, beginning on third Business Day after demand for such amount by such
Issuer, the rate applicable to Floating Rate Advances.

 

(f)            Reimbursement by Borrowers.  The applicable Borrower shall be
irrevocably and unconditionally obligated to reimburse each Issuer on or before
the applicable Letter of Credit Payment Date for any amount to be paid by such
Issuer upon any drawing under any Letter of Credit issued for the account of
such Borrower, without presentment, demand, protest or other formalities of any
kind; provided that such Borrower shall not be precluded from asserting any
claim for direct (but not consequential) damages suffered by such Borrower to
the extent, but only to the extent, caused by the willful misconduct or gross
negligence of such Issuer in determining whether a request presented under any
Letter of Credit complied with the terms of such Letter of Credit or such
Issuer’s failure to pay under any Letter of Credit after the presentation to it
of a request strictly complying with the terms and conditions of such Letter of
Credit.  All such amounts paid by an Issuer and remaining unpaid by a Borrower
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the sum of 2% plus the rate applicable to Floating Rate
Advances.  Each Issuer will pay to each Lender ratably in accordance with its
Pro Rata Share all amounts received by it from a Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Letter of Credit issued by such Issuer, but only to the extent such Lender made
payment to such Issuer in respect of such Letter of Credit pursuant to
Section 2.18(e).

 

(g)           Obligations Absolute.  The Borrowers’ obligations under this
Section 2.18 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which any
Borrower may have or have had against any Issuer, any Lender or any beneficiary
of a Letter of Credit.  The Borrowers further agree with the Issuers and the
Lenders that neither any Issuer nor any Lender shall be responsible for, and no

 

22

--------------------------------------------------------------------------------


 

Borrower’s Reimbursement Obligation in respect of any Letter of Credit shall be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged, or any dispute between or
among any Borrower, any of its Affiliates, the beneficiary of any Letter of
Credit or any financing institution or other party to whom any Letter of Credit
may be transferred or any claims or defenses whatsoever of any Borrower or of
any of its Affiliates against the beneficiary of any Letter of Credit or any
such transferee.  No Issuer shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit issued by
it.  Each Borrower agrees that any action taken or omitted by any Issuer or any
Lender under or in connection with any Letter of Credit issued for the account
of such Borrower and the related drafts and documents, if done without gross
negligence or willful misconduct, shall be binding upon such Borrower and shall
not put any Issuer or any Lender under any liability to such Borrower.  Nothing
in this Section 2.18(g) is intended to limit the right of any Borrower to make a
claim against any Issuer for damages as contemplated by the proviso to the first
sentence of Section 2.18(f).

 

(h)           Actions of Issuer.  Each Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such Issuer. 
Each Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.18, each Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holder of a participation in any Letter of Credit issued
by such Issuer.

 

(i)            Indemnification.  The Borrowers jointly and severally agree to
indemnify and hold harmless each Lender, each Issuer and the Administrative
Agent, and their respective Related Parties, from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Person may incur
(or which may be claimed against such Person by any other Person) by reason of
or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Letter of Credit or any actual or proposed
use of any Letter of Credit, including any claims, damages, losses, liabilities,
costs or expenses which any Issuer may incur by reason of or in connection with
the failure of any other Lender to fulfill or comply with its obligations to
such Issuer hereunder (but nothing herein contained shall affect any right any
Borrower may have against any defaulting Lender) or by reason of or on account
of such Issuer issuing any Letter of Credit which specifies that the term
“Beneficiary” therein includes any successor by operation of law of the named
Beneficiary, but which Letter of Credit does not require that any drawing by any
such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such Issuer, evidencing the appointment of such successor

 

23

--------------------------------------------------------------------------------


 

Beneficiary; provided that the Borrowers shall not be required to indemnify any
Person for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, caused by (x) the willful misconduct or gross
negligence of any Issuer in determining whether a request presented under any
Letter of Credit issued by such Issuer complied with the terms of such Letter of
Credit or (y) any Issuer’s failure to pay under any Letter of Credit after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit.  Nothing in this Section 2.18(i) is intended to limit
the obligations of the Borrowers under any other provision of this Agreement.

 

(j)            Lenders’ Indemnification.  Each Lender shall, ratably in
accordance with its Pro Rata Share, indemnify each Issuer and its Related
Parties (to the extent not reimbursed by the Borrowers) against any cost,
expense (including reasonable counsel fees and charges), claim, demand, action,
loss or liability (except such as result from such indemnitees’ gross negligence
or willful misconduct or such Issuer’s failure to pay under any Letter of Credit
issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Letter of Credit) that such indemnitees may
suffer or incur in connection with this Section 2.18 or any action taken or
omitted by such indemnitees hereunder.

 

(k)           LC Collateral Account.  Each Borrower agrees that it will
establish on the Facility Termination Date (or on such earlier date as may be
required pursuant to Section 8.1), and thereafter maintain so long as any Letter
of Credit issued for the account of such Borrower is outstanding or any amount
is payable to any Issuer or the Lenders in respect of any such Letter of Credit,
a special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (each an “LC Collateral Account”) at the Administrative
Agent’s office at the address specified pursuant to Article XIII, in the name of
such Borrower but under the sole dominion and control of the Administrative
Agent, for the benefit of the Lenders, and in which such Borrower shall have no
interest other than as set forth in Section 8.1.  Each Borrower hereby pledges,
assigns and grants to the Administrative Agent, on behalf of and for the ratable
benefit of the Lenders and the Issuers, a security interest in all of such
Borrower’s right, title and interest in and to all funds which may from time to
time be on deposit in the applicable LC Collateral Account, to secure the prompt
and complete payment and performance of the Obligations of such Borrower.  The
Administrative Agent will invest any funds on deposit from time to time in any
LC Collateral Account in certificates of deposit of JPMCB having a maturity not
exceeding 30 days.  If funds are deposited in an LC Collateral Account pursuant
to Section 2.7.3 and the provisions of Section 8.1 are not applicable, then the
Administrative Agent shall release from the LC Collateral Account to the
applicable Borrower, upon the expiration or termination of, or any reduction in
the amount available under, any applicable Letter of Credit, an amount equal to
the excess (if any) of all funds in such LC Collateral Account over the Letter
of Credit Obligations of such Borrower.

 

(l)            Rights as a Lender.  In its capacity as a Lender, each Issuer
shall have the same rights and obligations as any other Lender.

 

2.19.        Lending Installations.  Each Lender will book its Loans at the
appropriate Lending Installation listed on its Administrative Questionnaire or
such other Lending Installation designated by such Lender in accordance with the
final sentence of this Section 2.19.  All terms of this Agreement shall apply to
any such Lending Installation and the Loans issued hereunder

 

24

--------------------------------------------------------------------------------


 

shall be deemed held by each Lender for the benefit of any such Lending
Installation.  Each Lender may, by written notice to the Administrative Agent
and the Company in accordance with Article XIII, designate replacement or
additional Lending Installations through which Loans will be made by it and for
whose account Loan payments are to be made.

 

2.20.        Non-Receipt of Funds by the Administrative Agent.  Unless a
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (a) in the case of a Lender, the proceeds of a Loan or (b) in the case
of a Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made. 
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or such Borrower, as the case may be, has not in
fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Borrower, the interest rate applicable to the relevant Loan; or
(ii) in the case of payment by a Lender, (x) for the first three Business Days
after demand, (I) if such payment is denominated in Dollars, the Federal Funds
Effective Rate, (II) if such payment is denominated in Euros or British Pounds
Sterling, the applicable Eurocurrency Reference Rate, or (III) if such payment
is denominated in any other currency, the rate determined by the Administrative
Agent to be its costs of funds for such currency (including overdraft charges
levied by any relevant correspondent bank and any other taxes, levies, imposts,
deductions, charges or withholdings imposed upon, or charged to, the
Administrative Agent in connection with obtaining such currency), and
(y) thereafter (in each case), the interest rate applicable to the relevant
Loan.

 

2.21.        Market Disruption.  Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Advance
in any Agreed Currency other than Dollars, if there shall occur on or prior to
the date of such Advance any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the reasonable opinion of the Administrative Agent or the
Required Lenders make it impracticable for the Eurocurrency Loans comprising
such Advance to be denominated in the Agreed Currency specified by the
applicable Borrower, then the Administrative Agent shall forthwith give notice
thereof to the Borrowers and the Lenders, and such Loans shall not be
denominated in such Agreed Currency but shall, except as otherwise set forth in
Section 2.14, be made on such Borrowing Date in Dollars, in an aggregate
principal amount equal to the Dollar Amount of the aggregate principal amount
specified in the related Borrowing Notice or Conversion/Continuation Notice, as
the case may be, as Floating Rate Loans, unless the applicable Borrower notifies
the Administrative Agent at least one Business Day before such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the opinion of the Administrative Agent and the Required Lenders
be practicable and in an aggregate principal amount approximately equal to the
Dollar Amount of the aggregate

 

25

--------------------------------------------------------------------------------


 

principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be.

 

2.22.        Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from a Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main Chicago office on the Business Day preceding that on which final,
non-appealable judgment is given.  The obligations of the Borrowers in respect
of any sum due to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or the Administrative Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency.  If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender or the Administrative Agent, as the case may be, in the specified
currency, the Borrowers jointly and severally agree, to the fullest extent that
they may effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender or the Administrative Agent, as the case
may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or the Administrative
Agent, as the case may be, in the specified currency and (b) any amounts shared
with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 11.2, such Lender or the
Administrative Agent, as the case may be, agrees to remit such excess to the
Borrowers.

 

2.23.        Borrowing Subsidiaries; Company as agent for Borrowing
Subsidiaries.

 

(a)           The Company may designate any Subsidiary as a Borrowing
Subsidiary; provided that (i) the Company shall give the Administrative Agent
(which shall promptly notify each Lender) not less than 10 days’ notice of such
proposed designation of a Borrowing Subsidiary, (ii) no Subsidiary may become a
Borrowing Subsidiary without the written consent of the Administrative Agent
(which consent, if granted, may limit the portion of the Aggregate Commitment
that will be made available to, or place other conditions on Loans to, such
Borrowing Subsidiary) and (iii) if any Lender determines in good faith and
notifies the Administrative Agent that lending to such proposed Borrowing
Subsidiary would be illegal, impossible or impractical for such Lender or would
result in costs or expenses for which such Lender would not be indemnified by
the proposed Borrowing Subsidiary or the Company pursuant hereto, or the Company
determines in good faith and notifies the Administrative Agent that Loans to
such proposed Borrowing Subsidiary by any Lender would result in payments
pursuant to Section 3.1 or 3.4 that are materially in excess of the payments
that would be made to the other Lenders pursuant to such Sections, then (x) the
applicable Lender shall have no obligation to make Loans to such Borrowing
Subsidiary and (y) the applicable Borrowing Subsidiary Agreement shall specify
which Lenders are to be BSub Lenders with respect to such Borrowing Subsidiary
and the amount of the applicable BSub Commitments of such Lenders (which, absent
agreement to the contrary among the Company, the applicable BSub Lenders and

 

26

--------------------------------------------------------------------------------


 

the Administrative Agent, shall be equal to the percentage that the amount of
such BSub Lenders’ Commitments is of the aggregate amount of the Commitments of
all Lenders that will be BSub Lenders with respect to such Borrowing
Subsidiary).  Subject to the foregoing, upon delivery to the Administrative
Agent of a Borrowing Subsidiary Agreement signed by the Company and the proposed
Borrowing Subsidiary, and the Administrative Agent’s consent thereto, the
applicable Subsidiary shall become a Borrowing Subsidiary and a party to this
Agreement.

 

(b)           Any Borrowing Subsidiary shall cease to be a Borrowing Subsidiary
hereunder if such Borrowing Subsidiary and the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination in the
form of Exhibit F-2; provided that at such time no Multicurrency Loans made to,
or Letters of Credit issued for the account of, such Borrowing Subsidiary are
then outstanding.

 

(c)           Each Borrowing Subsidiary hereby irrevocably appoints and
authorizes the Company to take such action and deliver and receive notices
hereunder as agent on its behalf and to exercise such powers under this
Agreement as are delegated to it by the terms hereof, together with all such
powers as are reasonably incidental thereto.  In furtherance of and not in
limitation of the foregoing, for administrative convenience of the parties
hereto, the Administrative Agent and the Lenders shall send all notices and
communications to be sent to any Borrowing Subsidiary solely to the Company and
may rely solely upon the Company to receive all such notices and other
communications for and on behalf of each Borrowing Subsidiary.  No Person other
than the Company (and its authorized officers and employees) may act as agent
for any Borrowing Subsidiary hereunder without the written consent of the
Administrative Agent.

 

2.24.        Effect of Participation Funding Notice.

 

(a)           Each Lender that is not a BSub Lender with respect to any
Borrowing Subsidiary agrees that it shall at all times have a participation in
and acknowledges that it is irrevocably and unconditionally obligated, upon
receipt of notice that the Administrative Agent has received a Participation
Funding Notice, to fund (or to cause an Affiliate to fund) its participation in,
(i) its Pro Rata Share of all Loans to such Borrowing Subsidiary.

 

(b)           The Administrative Agent shall promptly notify each Lender of its
receipt of a Participation Funding Notice.  Promptly upon receipt of such
Participation Funding Notice, (i) each Lender that is not a BSub Lender with
respect to any Borrowing Subsidiary shall (or shall cause an Affiliate to) make
available to the Administrative Agent for the account of the BSub Lenders with
respect to such Borrowing Subsidiary an amount in each applicable currency and
in immediately available funds equal to its Pro Rata Share of all outstanding
Loans to such Borrowing Subsidiary.  If any Lender so notified fails to make
available to the Administrative Agent for the account of the applicable other
Lenders the full amount of such Lender’s participations in all applicable Loans
by 12:00 noon, Local Time, on the Business Day following its receipt of such
notice from the Administrative Agent (or two Business Days following receipt of
such notice if such notice is received after 12:00 noon, Local Time, on any
Business Day), then interest shall accrue on such Lender’s obligation to fund
such participations, from the date such obligation became due to the date such
Lender pays such obligations in full, at a rate per annum equal to the Federal
Funds Rate in effect from time to time (or a comparable rate

 

27

--------------------------------------------------------------------------------


 

determined by the Administrative Agent to be appropriate for the applicable
currency) plus, beginning three Business Days after such amount was due, 2%. 
The Administrative Agent shall promptly distribute to each Lender an amount
equal to its applicable share of the amount received from any other Lender to
fund its participation in the Loans of such Lender together with its applicable
share of any interest received from such other Lender pursuant to the previous
sentence, in the same funds as those received by the Administrative Agent.

 

(c)           From and after the date on which the Administrative Agent has
received a Participation Funding Notice, all funds received by the
Administrative Agent in payment of any Loan and interest thereon shall be
distributed by the Administrative Agent, in the same funds as those received by
the Administrative Agent, to all Lenders in accordance with their respective Pro
Rata Shares (i.e., giving effect to the funding of participations pursuant to
this Section 2.24), except that any such funds otherwise payable to any Lender
that has not funded its participations as provided herein shall be distributed
ratably to the other Lenders until such participations have been funded.

 

(d)           Each Lender’s obligation to purchase participation interests in
Loans pursuant to this Section 2.24 shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Administrative Agent, any other Lender, any Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Unmatured Default, (iii) any adverse change in the condition
(financial or otherwise) of any Borrower or any other Person, (iv) any breach of
this Agreement by any Borrower or any other Lender, (v) any inability of any
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement on the date upon which any participation interest in any Loan is to be
purchased or (vi) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing.

 

2.25.        Funding of Participations in Dollars.  Any Lender may fund its
purchase of a participation in any Letter of Credit denominated in any currency
other than Dollars, by delivering to the Administrative Agent on the date such
participation is to be funded an amount in Dollars equal to the sum of (a) the
amount necessary for the Administrative Agent to purchase on such date in
accordance with its customary procedures an amount in the applicable currency
sufficient to fund such Lender’s required participation payment plus (b) the
reasonable and customary costs, fees and expenses of the Administrative Agent in
making such purchase.

 

ARTICLE III
YIELD PROTECTION; TAXES

 

3.1.          Yield Protection.  If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender, any
applicable Lending Installation or any Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

 

28

--------------------------------------------------------------------------------


 

(a)           subjects any Lender, any applicable Lending Installation or any
Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender or any Issuer in respect of its
Eurocurrency Loans or Letters of Credit or participations therein;

 

(b)           imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender, any
applicable Lending Installation or any Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances); or

 

(c)           imposes any other condition the result of which is to increase the
cost to any Lender, any applicable Lending Installation or any Issuer of making,
funding or maintaining its Eurocurrency Loans or of issuing or participating in
Letters of Credit or reduces any amount receivable by any Lender, any applicable
Lending Installation or any Issuer in connection with its Eurocurrency Loans or
Letters of Credit, or requires any Lender, any applicable Lending Installation
or any Issuer to make any payment calculated by reference to the amount of
Eurocurrency Loans or Letters of Credit held or interest received by it, by an
amount deemed material by such Lender or such Issuer, as the case may be,

 

and the result of any of the foregoing is to increase the cost to such Lender,
such applicable Lending Installation or such Issuer of making or maintaining its
Eurocurrency Loans, Letters of Credit or Commitment or to reduce the return
received by such Lender, such applicable Lending Installation or such Issuer in
connection with such Eurocurrency Loans, Letters of Credit or Commitment, then,
within 15 days of demand by such Lender or such Issuer, the Borrowers shall pay
such Lender or such Issuer such additional amount or amounts as will compensate
such Lender or such Issuer for such increased cost or reduction in amount
received.

 

3.2.          Availability of Types of Advances.  If any Lender determines that
maintenance of its Eurocurrency Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type, currency and maturity appropriate to match fund Eurocurrency Advances
are not available or (ii) the interest rate applicable to Eurocurrency Advances
does not accurately reflect the cost of making or maintaining Eurocurrency
Advances, then the Administrative Agent shall suspend the availability of
Eurocurrency Advances and require any affected Eurocurrency Advances to be
repaid or, in the case of Advances to the Company, converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.3.

 

3.3.          Funding Indemnification.  If any payment of a Eurocurrency Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurocurrency
Advance is not made on the date specified by the applicable Borrower for any
reason other than default by the Lenders, the Borrowers will jointly and
severally indemnify each Lender for any loss or cost incurred by it resulting
therefrom, including any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Eurocurrency Advance.

 

29

--------------------------------------------------------------------------------


 

3.4.          Taxes.  (a)  All payments by the Borrowers to or for the account
of any Lender, any Issuer or the Administrative Agent hereunder or under any
other Loan Document shall be made free and clear of and without deduction for
any and all Taxes.  If any Borrower shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder to any Lender, any Issuer or the
Administrative Agent, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.4) such Lender, such Issuer or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant authority in accordance with applicable law and (iv) such Borrower
shall furnish to the Administrative Agent the original copy of a receipt
evidencing payment thereof within 30 days after such payment is made.

 

(b)           In addition, the Borrowers hereby agree to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or from
the execution or delivery of, or otherwise with respect to, this Agreement or
any other Loan Document (“Other Taxes”).

 

(c)           The Borrowers jointly and severally hereby agree to indemnify the
Administrative Agent, each Lender and each Issuer for the full amount of Taxes
or Other Taxes (including any Taxes or Other Taxes imposed on amounts payable
under this Section 3.4) paid by the Administrative Agent, such Lender or such
Issuer as a result of its Commitment, any Credit Extension made by it hereunder,
or otherwise in connection with its participation in this Agreement and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto.  Payments due under this indemnification shall be made within
30 days of the date the Administrative Agent, such Lender or such Issuer makes
demand therefor pursuant to Section 3.5.

 

(d)           Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not more than ten Business Days after the date of this Agreement,
(i) deliver to the Administrative Agent two duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in either case
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and
(ii) deliver to the Administrative Agent a United States Internal Revenue
Form W-8 or W-9, as the case may be, and certify that it is entitled to an
exemption from United States backup withholding tax.  Each Non-U.S. Lender
further undertakes to deliver to the Company and the Administrative Agent
(x) renewals or additional copies of such form (or any successor form) on or
before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Company or the Administrative Agent.  All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender

 

30

--------------------------------------------------------------------------------


 

advises the Company and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.

 

(e)           For any period during which a Non-U.S. Lender has failed to
provide the Company with an appropriate form pursuant to clause (d) above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.4 with respect to Taxes imposed by the
United States; provided that, should a Non-U.S. Lender which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under clause (iv) above, the
Borrowers shall take such steps as such Non-U.S. Lender shall reasonably request
to assist such Non-U.S. Lender to recover such Taxes.

 

(f)            Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to the Company
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

 

(g)           If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent).  The obligations of the
Lenders under this Section 3.4(g) shall survive the payment of the Obligations
and termination of this Agreement.

 

3.5.          Lender Statements; Survival of Indemnity.  To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurocurrency Loans to reduce any liability of
the Borrowers to such Lender under Sections 3.1, 3.3 and 3.4 or to avoid the
unavailability of Eurocurrency Advances under Section 3.2, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender.  Each Lender and each Issuer shall deliver a written statement to the
Company (with a copy to the Administrative Agent) as to the amount due, if any,
under Section 3.1, 3.3 or 3.4.  Such written statement shall set forth in
reasonable detail the calculations upon which such Lender or such Issuer
determined such amount and shall be final, conclusive and binding on the
Borrowers in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a Eurocurrency Loan shall be calculated
as though the applicable Lender funded its Eurocurrency Loan through the
purchase of a deposit of the type, currency and maturity

 

31

--------------------------------------------------------------------------------


 

corresponding to the deposit used as a reference in determining the Eurocurrency
Rate applicable to such Loan, whether in fact that is the case or not.  Unless
otherwise provided herein, the amount specified in the written statement of any
Lender or any Issuer shall be payable on demand after receipt by the Company of
such written statement.  The obligations of the Borrowers under Sections 3.1,
3.3 and 3.4 shall survive payment of the Obligations and termination of this
Agreement.

 

ARTICLE IV

CONDITIONS PRECEDENT

 

4.1.          Effectiveness.  This Agreement shall become effective (and all
outstanding “Advances” under and as defined in the Existing Agreement shall,
except to the extent concurrently repaid, be deemed to be Advances hereunder) on
the date (the “Effective Date”) on which (i) no Default or Unmatured Default
exists, (ii) the representations and warranties set forth in Article V are true
and correct; and (iii) the Company has furnished to the Administrative Agent
with sufficient copies for the Lenders:

 

(a)           Copies of the articles or certificate of incorporation (or similar
formation documents) of the Company, together with all amendments, and a
certificate of good standing, each certified by the appropriate governmental
officer in its jurisdiction of formation, as well as any other information
required by Section 326 of the USA Patriot Act or necessary for the
Administrative Agent or any Lender to verify the identity of the Company as
required by Section 326 of the USA Patriot Act.

 

(b)           Copies, certified by the Secretary or an Assistant Secretary of
the Company, of its by-laws and of the resolutions of its Board of Directors and
of resolutions or actions of any other body authorizing the execution of the
Loan Documents to which the Company is a party.

 

(c)           An incumbency certificate, executed by the Secretary or an
Assistant Secretary of the Company, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of the
Company authorized to sign the Loan Documents to which the Company is a party,
upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Company.

 

(d)           A certificate, signed by the chief financial officer of the
Company, stating that on the date of the initial Credit Extension, no Default or
Unmatured Default has occurred and is continuing.

 

(e)           A written opinion of counsel to the Company, addressed to the
Lenders and in substance reasonably acceptable to the Administrative Agent.

 

(f)            Certified copies of all required consents and approvals from
third parties, including governmental approvals, with respect to the execution
and delivery by the Company of, and the performance by the Company of its
obligations under, each Loan Document to which it is a party.

 

32

--------------------------------------------------------------------------------


 

(g)           A Borrowing Subsidiary Confirmation, in substantially the form of
Exhibit C, duly executed by each Borrowing Subsidiary which executed a Borrowing
Subsidiary Agreement under the Existing Agreement.

 

(h)           Such other documents as any Lender or its counsel may have
reasonably requested.

 

4.2.          Each Credit Extension.  The Lenders shall not be required to make
any Credit Extension unless on the applicable Borrowing Date or issuance date:

 

(a)           There exists no Default or Unmatured Default.

 

(b)           The representations and warranties contained in Article V (other
than (i) the representation and warranty in Section 5.4 and (ii) solely with
respect to Credit Extensions the proceeds of which will be used to pay maturing
commercial paper of the Company, the representation and warranty in Section 5.5)
are true and correct as of such Borrowing Date or issuance date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.

 

(c)           All legal matters incident to the making of such Credit Extension
shall be satisfactory to the Lenders and their counsel.

 

Each delivery of a Borrowing Notice and each request for the issuance of a
Letter of Credit shall constitute a representation and warranty by the
applicable Borrower (and, if the Company is not the Borrower, by the Company)
that the conditions contained in Sections 4.2(a) and (b) have been satisfied. 
Any Lender may require a duly completed compliance certificate in substantially
the form of Exhibit A as a condition to making a Credit Extension.

 

4.3.          Initial Loans to a Borrowing Subsidiary.  The Lenders shall not be
required to make Loans to any Borrowing Subsidiary unless (i) the conditions
precedent set forth in Sections 4.1 and 4.2 have been satisfied and (ii) such
Borrowing Subsidiary has furnished to the Administrative Agent with sufficient
copies for the Lenders:

 

(a)           Copies of the articles or certificate of incorporation (or similar
formation documents) of such Borrowing Subsidiary, together with all amendments,
and (to the extent applicable) a certificate of good standing, each certified by
the appropriate governmental officer in its jurisdiction of formation, as well
as any other information required by Section 326 of the USA Patriot Act or
necessary for the Administrative Agent or any Lender to verify the identity of
such Borrowing Subsidiary as required by Section 326 of the USA Patriot Act.

 

(b)           Copies, certified by the Secretary or Assistant Secretary of such
Borrowing Subsidiary, of its by-laws (or similar governing document) and of the
resolutions of its Board of Directors (or similar governing body) and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which such Borrowing Subsidiary is a party.

 

(c)           An incumbency certificate, executed by the Secretary or Assistant
Secretary (or comparable officer) of such Borrowing Subsidiary, which shall
identify by name and title and

 

33

--------------------------------------------------------------------------------


 

bear the signatures of the officers of such Borrowing Subsidiary authorized to
sign the Loan Documents to which such Borrowing Subsidiary is a party, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by such Borrowing Subsidiary.

 

(d)           A written opinion of counsel to such Borrowing Subsidiary,
addressed to the Lenders and in substance reasonably acceptable to the
Administrative Agent.

 

(e)           Certified copies of all required consents and approvals from third
parties, including governmental approvals, with respect to the execution and
delivery by such Borrowing Subsidiary of, and the performance by such Borrowing
Subsidiary of its obligations under, the Loan Documents to which it is a party.

 

(f)            Such other documents as any Lender or its counsel may have
reasonably requested.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Lenders that:

 

5.1.          Corporate Existence and Power.  Each of the Company and each
Material Subsidiary is duly organized, validly existing, and in good standing,
under the laws of the jurisdiction of its formation, has all power and authority
to carry on its business as now being conducted and to own its properties and is
duly licensed or qualified and in good standing in each other jurisdiction in
which its properties are located or in which failure to qualify would materially
and adversely affect the conduct of its business or the enforceability of
contractual rights of the Company or such Subsidiary.

 

5.2.          Corporate Authorization.  The execution, delivery and performance
by each Borrower of this Agreement and the other Loan Documents to which such
Borrower is a party are within such Borrower’s corporate or other company power,
have been duly authorized by all necessary corporate or other company action and
will not contravene, or constitute a default under, any provision of applicable
law or regulation or of the certificate or articles of incorporation (or similar
formation document) or by-laws (or similar governing document) of such Borrower,
or of any judgment, order, decree, agreement or instrument binding on such
Borrower or result in the creation of any Lien upon any of its property or
assets.

 

5.3.          Binding Effect.  This Agreement constitutes, and the other Loan
Documents to which any Borrower is a party when duly executed on behalf of such
Borrower and delivered in accordance with this Agreement will constitute, the
valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms.

 

5.4.          Financial Statements.

 

(a)           The consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at December 31, 2007 and the related consolidated statements of
income and cash flows of the Company and its Consolidated Subsidiaries for the
fiscal year then ended, certified by

 

34

--------------------------------------------------------------------------------


 

PriceWaterhouseCoopers, LLP, certified public accountants, and set forth in the
Company’s 2007 Form 10-K, a copy of which has been delivered to each of the
Lenders, fairly present, in conformity with generally accepted accounting
principles, the consolidated financial position of the Company and its
Consolidated Subsidiaries at such date and the consolidated results of
operations for such fiscal year.

 

(b)           No material adverse change has occurred in the financial position,
results of operations or business of the Company and its Consolidated
Subsidiaries since December 31, 2007.

 

5.5.          Litigation and Contingent Liabilities.  There are no actions,
suits or proceedings pending against or, to the knowledge of the Company,
threatened against or affecting the Company or any Subsidiary in any court or
before or by any governmental department, agency or instrumentality which could
reasonably be expected to have a Material Adverse Effect.  Other than any
liability incident to such litigation or proceedings, neither the Company nor
any Subsidiary has any contingent liabilities which are material to the Company
and its Subsidiaries taken as a whole and which are not provided for or
disclosed in Schedule 5.5.

 

5.6.          Taxes.  The Company and each of its Subsidiaries has filed (or has
obtained extensions of the time by which it is required to file) all United
States federal income tax returns and all other material tax returns required to
be filed by it and has paid all taxes shown due on the returns so filed as well
as all other taxes, assessments and governmental charges which have become due,
except (a) such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided and (b) other taxes that do not at
any time exceed $1,000,000 in the aggregate.

 

5.7.          Governmental and other Approvals.  No approval, consent or
authorization of or filing or registration with any governmental authority or
body is necessary for the execution, delivery or performance by any Borrower of
this Agreement or the other Loan Documents to which such Borrower is a party or
for the performance by such Borrower of any of the terms or conditions hereof or
thereof, except for such approvals, consents or authorizations (copies of which
have been delivered to the Lenders) as have been obtained and are in full force
and effect.

 

5.8.          Compliance with ERISA.  Each member of the Controlled Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code, and has not
incurred liabilities which are due and payable aggregating in excess of
$5,000,000 to the PBGC or a Plan under Title IV of ERISA.

 

5.9.          Environmental Matters.  In the ordinary course of its business,
the Company conducts an ongoing review of the effect of Environmental Laws on
the business, operations and properties of the Company and its Subsidiaries, in
the course of which it identifies and evaluates associated liabilities and costs
(including any capital or operating expenditures required for clean-up or
closure of properties presently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with environmental
protection standards imposed by law or as a condition of any license, permit or
contract, any related constraints on operating activities, including any
periodic or permanent shutdown of any facility

 

35

--------------------------------------------------------------------------------


 

or reduction in the level of or change in the nature of operations conducted
thereat, any costs or liabilities in connection with off-site disposal of wastes
or Hazardous Substances, and any actual or potential liabilities to third
parties, including employees, and any related costs and expenses).  On the basis
of such review, the Company has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.

 

5.10.        Ownership of Properties; Liens.  The Company and its Subsidiaries
own good and marketable title to, or a valid leasehold interest in, all
Properties which are material to the Company and its Subsidiaries taken as a
whole, real and personal, tangible and intangible, of any nature whatsoever
(including patents, trademarks, trade names, service marks and copyrights), free
and clear of all Liens, charges and claims (including infringement claims with
respect to patents, trademarks, copyrights and the like) except as permitted
pursuant to Section 6.11.

 

5.11.        Subsidiaries.  As of the date hereof, the Company has no
Subsidiaries except those listed in Schedule 5.11, and each Subsidiary which is
a Material Subsidiary is designated thereon.

 

5.12.        Investment Company Act.  Neither the Company nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940.

 

5.13.        Regulation U.  No Borrower is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock.

 

5.14.        Accuracy of Disclosure.  All information heretofore or
contemporaneously herewith furnished by the Company or any Subsidiary to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement and the transactions contemplated hereby is, and all information
hereafter furnished by or on behalf of the Company or any Subsidiary to the
Administrative Agent or any Lender pursuant hereto or in connection herewith
will be, when taken together, true and accurate in every material respect on the
date as of which such information is dated or certified, and none of such
information is or will be incomplete by omitting to state any material fact
necessary to make such information not misleading.

 

5.15.        No Burdensome Restrictions.  Neither the Company nor any Subsidiary
is a party to any agreement or instrument or subject to any other obligation or
any charter or corporate restriction or any provision of any applicable law,
rule or regulation which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

ARTICLE V

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1.          Financial Statements.  The Company will deliver, or caused to be
delivered, to each of the Lenders:

 

36

--------------------------------------------------------------------------------


 

(a)           as soon as available and in any event within 120 days after the
end of each fiscal year of the Company (or, if earlier, 30 days after the date
customarily required to be filed by the Company with the Securities and Exchange
Commission), a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at the end of such year, and consolidated statements of income
and cash flows of the Company and its Consolidated Subsidiaries for such year,
setting forth in each case in comparative form corresponding consolidated
figures from the preceding fiscal year, all reported on in a manner acceptable
to the Securities and Exchange Commission by PriceWaterhouseCoopers, LLP or
other independent certified public accountants of nationally recognized
standing;

 

(b)           as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of the Company (or, if
earlier, 15 days after the date required to be filed by the Company with the
Securities and Exchange Commission), a consolidated balance sheet of the Company
and its Consolidated Subsidiaries as at the end of such quarter and the related
consolidated statements of income and cash flow of the Company and its
Consolidated Subsidiaries for such quarter and for the portion of the Company’s
fiscal year ended at the end of such quarter setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of the Company’s previous fiscal year, all certified (subject to normal
year-end adjustments) as to fairness of presentation, generally accepted
accounting principles and consistency by the chief financial officer or the
chief accounting officer of the Company;

 

(c)           simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer or the chief accounting officer of the Company (i) setting
forth in reasonable detail the calculations required to establish whether the
Company was in compliance with the requirements of Sections 6.9 and 6.10 on the
date of such financial statements and (ii) stating whether there exists on the
date of such certificate any Default or Unmatured Default and, if any Default or
Unmatured Default exists, setting forth the details thereof and the action which
the Company is taking or proposes to take with respect thereto;

 

(d)           simultaneously with the delivery of each set of financial
statements referred to in clause (a) above, a statement of the firm of
independent public accountants which reported on such statements (i) to the
effect that nothing has come to their attention to cause them to believe that
there existed on the date of such statements any Default or Unmatured Default
and (ii) confirming the calculations set forth in the officer’s certificate
delivered simultaneously therewith pursuant to clause (c) above;

 

(e)           forthwith upon the occurrence of any Default or Unmatured Default,
a certificate of the chief financial officer or the chief accounting officer of
the Company setting forth the details thereof and the action which the Company
is taking or proposes to take with respect thereto;

 

(f)            promptly upon the mailing thereof to the shareholders of the
Company generally, copies of all financial statements, reports and proxy
statements so mailed;

 

37

--------------------------------------------------------------------------------


 

(g)           promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and annual, quarterly or monthly reports which the
Company shall have filed with the Securities and Exchange Commission;

 

(h)           if and when any member of the Controlled Group (i) receives notice
of complete or partial withdrawal liability or liabilities aggregating in excess
of $5,000,000 under Title IV of ERISA, a copy of such notice; or (ii) receives
notice from the PBGC under Title IV of ERISA of an intent to terminate or
appoint a trustee to administer any Plan or Plans having aggregate Unfunded
Vested Liabilities in excess of $5,000,000, a copy of such notice;

 

(i)            if at any time the value of all “margin stock” (as defined in
Regulation U) owned by the Company and its Consolidated Subsidiaries exceeds (or
would, following application of the proceeds of an intended Credit Extension
hereunder, exceed) 25% of the value of the total assets of the Company and its
Consolidated Subsidiaries, in each case as reasonably determined by the Company,
prompt notice of such fact and, promptly upon the request of any Lender, a duly
completed statement of purpose on Form U-1 for each Lender together with such
other information or documents as each Lender may be required to obtain under
Regulation U in connection with this Agreement; and

 

(j)            from time to time such additional information regarding the
financial position or business of the Company or any Subsidiary as the
Administrative Agent at the request of any Lender may reasonably request.

 

6.2.          Maintenance of Existence.  Except as permitted by Section 6.12,
the Company will, and will cause each Subsidiary to, (a) preserve and maintain
its corporate existence and all of its rights, privileges and franchises
necessary or desirable in the normal conduct of its business and (b) conduct its
business in a regular manner.

 

6.3.          Books and Records; Maintenance of Properties; Inspections.

 

(a)           The Company will keep, and will cause each Subsidiary to keep, its
books and records in accordance with sound business practices sufficient to
allow the Company to prepare its financial statements in accordance with GAAP.

 

(b)           The Company will, and will cause each Subsidiary to, keep all of
its properties necessary, in the judgment of the Board of Directors of the
Company, in its business in good working order and condition, ordinary wear and
tear excepted, and will permit representatives of the Lenders to inspect such
properties, and to examine and make extracts from the books and records of the
Company or any Subsidiary, during normal business hours.

 

6.4.          Compliance with Laws and Contractual Obligations.  The Company
will, and will cause each Subsidiary to, comply with the requirements of (a) all
applicable laws, rules, regulations and orders of any governmental body or
regulatory agency having jurisdiction and (b) any agreement or instrument
binding upon such Person, a breach of which could have a material adverse effect
on the consolidated financial condition or the business taken as a whole of the
Company and its Subsidiaries, except where contested in good faith and by proper
proceedings.

 

38

--------------------------------------------------------------------------------


 

6.5.          Notice of Proceedings.  The Company will promptly give notice in
writing to each Lender of all litigation, arbitral proceedings and regulatory
proceedings affecting the Company or any Subsidiary or the property of the
Company or any Subsidiary, except litigation or proceedings which, if adversely
determined, could not materially and adversely affect the consolidated financial
condition or the business taken as a whole of the Company and its Subsidiaries.

 

6.6.          Use of Proceeds.  The Company will, and will cause each other
Borrower to, use the proceeds of the applicable Credit Extensions for commercial
paper back-up and other general company purposes of the Company and its
Subsidiaries (including non-hostile acquisitions to the extent permitted
hereunder).  The Company will not, and will not permit any other Borrower to,
use any part of the proceeds of any Credit Extension hereunder to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.  If requested by any Lender, the
Company will, and will cause each Borrowing Subsidiary to, furnish to any Lender
in connection with any Loan hereunder a statement in conformity with the
requirements of Federal Reserve Form U-1 referred to in Regulation U.

 

6.7.          Payment of Taxes.  The Company will, and will cause each
Subsidiary to, pay and discharge all taxes, assessments and governmental charges
or levies imposed on it or on its income or profits or on any of its property
prior to the date on which penalties attach thereto, except taxes, assessments,
charges or levies (a) the payment of which is being contested in good faith and
by proper proceedings and against which it is maintaining adequate reserves or
(b) that do not at any time exceed $1,000,000 in the aggregate.

 

6.8.          Insurance.  The Company will, and will cause each Subsidiary to,
maintain insurance with responsible companies in such amounts and against such
risks as is usually carried by owners of similar businesses and properties in
the same general areas in which the Company and its Subsidiaries operate.

 

6.9.          Maximum Consolidated Debt to Total Capital Ratio.  The Company
will not permit the ratio of Consolidated Debt to Total Capital (expressed as a
percentage) at any time to exceed 55%.

 

6.10.        Minimum Consolidated Net Worth.  The Company will not permit
Consolidated Net Worth at any time to be less than $1,250,000,000.

 

6.11.        Liens.  Neither the Company nor any Subsidiary will create, assume
or suffer to exist any Lien securing Debt on any asset now owned or hereafter
acquired by it, except for:

 

(a)           Liens existing on the date hereof securing Debt outstanding on the
date hereof;

 

(b)           any Lien existing on any asset of any entity at the time such
entity becomes a Subsidiary and not created in contemplation of such event;

 

(c)           any Lien on any asset securing Debt incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within 90
days after the acquisition thereof;

 

39

--------------------------------------------------------------------------------


 

(d)           any Lien on any asset of any entity existing at the time such
entity is merged into or consolidated with the Company or a Subsidiary and not
created in contemplation of such event;

 

(e)           any Lien existing on any asset prior to the acquisition thereof by
the Company or a Subsidiary and not created in contemplation of such
acquisition;

 

(f)            any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section; provided that such Debt is not increased and is not
secured by any additional assets;

 

(g)           any Lien arising pursuant to any order of attachment, distraint or
similar legal process arising in connection with court proceedings so long as
the execution or other enforcement thereof is effectively stayed and the claims
secured thereby are being contested in good faith by appropriate proceedings;
and

 

(h)           Liens not otherwise permitted by the foregoing clauses of this
Section securing Debt in aggregate principal amount not to exceed 4% of the
consolidated assets of the Company and its Consolidated Subsidiaries at any time
outstanding.

 

6.12.        Consolidations, Mergers and Sales of Assets.  The Company will not,
and will not permit any other Borrower to consolidate or merge with or into, or
acquire substantially all of the assets of, any other Person unless (a) in the
case of a merger or consolidation, the Company or such other Borrower shall be
the surviving entity, and (b) the board of directors (or similar governing body)
of such other Person shall have approved such consolidation, merger or
acquisition.  The Company will not permit the sale, lease or other transfer to
any other Person (other than to the Company and its Subsidiaries and excluding
sales, leases or other transfers in the ordinary course of business) of assets
of the Company or its Subsidiaries (valued at net book value) exceeding 15% or
more of the consolidated assets of the Company and its Consolidated Subsidiaries
as of the end of the immediately preceding fiscal year of the Company.

 

6.13.        Transactions with Affiliates.  The Company will not, and will not
permit any Subsidiary to, enter into or permit to exist any transaction,
arrangement or contract with any of its Affiliates (other than the Company and
its Subsidiaries) which is on terms which are less favorable than are obtainable
from a Person which is not one of its Affiliates.

 

6.14.        Business.  The Company will not, and will not permit any Subsidiary
to, enter into any material business other than the businesses in which the
Company and its Subsidiaries are engaged on the date of this Agreement and
reasonable extensions thereof.

 

6.15.        Burdensome Agreements.  The Company will not, and will not permit
any Subsidiary to, enter into any agreement, instrument or other contractual
obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability of any of its Subsidiaries to (i) pay dividends and other
distributions to the Company or otherwise transfer property to the Company;
(ii) guarantee any Debt of the Company or (iii) to create, incur, assume or
suffer to exist Liens in favor of the Administrative Agent, for the benefit of
the Lenders; or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.

 

40

--------------------------------------------------------------------------------


 

ARTICLE VII
DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1.          Any representation or warranty made or deemed made by or on behalf
of the Company or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.

 

7.2.          Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one Business Day after the same becomes due or
nonpayment of interest upon any Loan or of any facility fee or other obligation
under any of the Loan Documents within five days after the same becomes due.

 

7.3.          The breach by the Company of any of the terms or provisions of
Section 6.1(e) or Sections 6.9 through 6.15 (inclusive)

 

7.4.          The breach by any Borrower (other than a breach which constitutes
a Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within 30 days after written
notice thereof has been given to the Company by the Administrative Agent at the
request of any Lender.

 

7.5.          Failure by any Company or any Subsidiary to (i) pay any Debt
(other than the Loans) when due or interest thereon and such failure shall
continue for more than any applicable period of grace with respect thereto, or
(ii) observe or perform any term, covenant or agreement contained in any
agreement or instrument (other than this Agreement or any other Loan Document)
by which it is bound evidencing or securing or relating to any Debt, if the
effect thereof is to permit (or, with the giving of notice or lapse of time or
both, would permit) the holder or holders thereof or of any obligations issued
thereunder or a trustee or trustees acting on behalf of such holder or holders
to cause acceleration of the maturity thereof or of any such obligation;
provided that the aggregate amount of Debt with respect to which any such event
or condition shall have occurred shall equal or exceed $10,000,000 (or the
equivalent thereof in currencies other than Dollars).

 

7.6.          The Company, any other Borrower or any Material Subsidiary shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing.

 

7.7.          An involuntary case or other proceeding shall be commenced against
the Company, any other Borrower or any Material Subsidiary seeking liquidation,
reorganization or

 

41

--------------------------------------------------------------------------------


 

other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Company, any other Borrower or any Material
Subsidiary under the federal bankruptcy laws as now or hereafter in effect.

 

7.8.          Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of the Company and its Subsidiaries which, when taken together with
all other Property of the Company and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.

 

7.9.          The Company or any of its Subsidiaries shall fail within 30 days
to pay, bond or otherwise discharge one or more (i) final judgments or orders
for the payment of money in excess of $10,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate, or (ii) nonmonetary final
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.

 

7.10.        The Company or any other member of the Controlled Group shall fail
to pay when due any amount or amounts aggregating in excess of $5,000,000 which
it shall have become liable to pay to the PBGC or to a Plan under Title IV of
ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $5,000,000 shall be filed under Title
IV of ERISA by any member of the Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Plan or Plans having aggregate Unfunded Vested Liabilities in
excess of $5,000,000 or a proceeding shall be instituted by a fiduciary of any
Plan against any member of the Controlled Group to enforce Section 515 of ERISA
with respect to any amount or amounts aggregating in excess of $5,000,000 and
such proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Plan or Plans having aggregated Unfunded Vested
Liabilities in excess of $5,000,000 must be terminated.

 

7.11.        Any Change in Control shall occur.

 

7.12.        The occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided.

 

7.13.        Any Loan Document shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Loan Document, or the Company or any other Borrower
shall fail to comply with any of the terms or provisions of any Loan Document to
which it is a party, or the Company or any other Borrower shall deny that

 

42

--------------------------------------------------------------------------------


 

it has any further liability under any Loan Document to which it is a party, or
shall give notice to such effect.

 

ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1.          Acceleration.  If any Default described in Section 7.6 or 7.7
occurs with respect to any Borrower, the obligations of the Lenders to make
Loans hereunder and the obligation and power of the Issuers to issue Letters of
Credit shall automatically terminate and the Obligations shall immediately
become due and payable without any election or action on the part of the
Administrative Agent, any Lender or any Issuer and each Borrower will be and
become thereby unconditionally obligated, without any further notice, act or
demand, to pay to the Administrative Agent an amount in immediately available
funds, which funds shall be held in the applicable LC Collateral Account, equal
to the excess of the amount of Letter of Credit Obligations of such Borrower at
such time over the amount on deposit in such LC Collateral Account at such time
which is free and clear of all rights and claims of third parties and has not
been applied against the Obligations (such difference, the “Collateral Shortfall
Amount”).  If any other Default occurs, the Administrative Agent may with the
consent, or shall at the request, of the Required Lenders, (x) terminate or
suspend the obligations of the Lenders to make Loans hereunder and the
obligation and power of the Issuer to issue Letters of Credit, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which each Borrower hereby expressly waives, and
(y) upon notice to the Company and in addition to the continuing right to demand
payment of all amounts payable under this Agreement, make demand on the
Borrowers to pay, and each applicable Borrower will, forthwith upon such demand
and without any further notice or act, pay to the Administrative Agent in
immediately available funds the Collateral Shortfall Amount for such Borrower,
which funds shall be deposited in the applicable LC Collateral Account.

 

If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to any Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrowers, rescind and annul such acceleration and/or termination.

 

8.2.          Amendments.  Subject to the provisions of this Section 8.2, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrowers may enter into agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Loan
Documents or changing in any manner the rights of the Lenders or the Borrowers
hereunder or waiving any Default hereunder; provided that no such supplemental
agreement shall:

 

(a)           without the consent of each Lender affected thereby, (i) extend
the final maturity of any Loan or forgive all or any portion of the principal
amount thereof, or reduce the rate or extend the time of payment of interest or
fees thereon, (ii) reduce the amount or extend the

 

43

--------------------------------------------------------------------------------


 

payment date for, the mandatory payments required under Section 2.2 or
(iii) increase the amount of the Commitment of any Lender hereunder; and

 

(b)           without the consent of all of the Lenders, (i) reduce the
percentage specified in the definition of Required Lenders, (ii) permit any
Borrower to assign its rights under this Agreement, (iii) amend this Section 8.2
or (iv) release the Company from its obligations under Article XV of this
Agreement.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision of this Agreement relating to any
Issuer shall be effective without the written consent of such Issuer.  The
Administrative Agent may waive payment of the fee required under
Section 12.1(b)  without obtaining the consent of any other party to this
Agreement.

 

8.3.          Preservation of Rights.  No delay or omission of the Lenders, the
Issuers or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Credit Extension notwithstanding
the existence of a Default or the inability of the Borrowers to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the Lenders and the Issuers until the Obligations
have been paid in full.

 

ARTICLE IX
GENERAL PROVISIONS

 

9.1.          Survival of Representations.  All representations and warranties
of the Borrowers contained in this Agreement shall survive the making of the
Credit Extensions herein contemplated.

 

9.2.          Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrowers in violation of any limitation or prohibition provided by any
applicable statute or regulation.

 

9.3.          Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

 

9.4.          Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among the Borrowers, the Administrative Agent, the Lenders and
the Issuers and supersede all prior agreements and understandings among the
Borrowers, the Administrative Agent, the Lenders and the Issuers relating to the
subject matter thereof other than those contained in the fee letter described in
Section 10.13 which shall survive and remain in full force and effect during the
term of this Agreement.

 

44

--------------------------------------------------------------------------------


 

9.5.          Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns; provided that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.8 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

 

9.6.          Expenses; Indemnification.  (a)  The Borrowers shall jointly and
severally reimburse the Administrative Agent and JPMorgan for any costs,
internal charges and out-of-pocket expenses (including attorneys’ fees and time
charges of attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent) paid or incurred by the Administrative
Agent or JPMorgan in connection with the preparation, negotiation, execution,
delivery, syndication, distribution (including via the internet), review,
amendment, modification, and administration of the Loan Documents.  The
Borrowers also jointly and severally agree to reimburse the Administrative
Agent, the Arrangers, the Lenders and the Issuers for any costs, internal
charges and out-of-pocket expenses (including attorneys’ fees and time charges
of attorneys for the Administrative Agent, the Arrangers, the Lenders and the
Issuers, which attorneys may be employees of the Administrative Agent, the
Arrangers, the Lenders or the Issuers) paid or incurred by the Administrative
Agent, either Arranger, any Lender or any Issuer in connection with the
collection and enforcement of the Loan Documents.  Expenses being reimbursed by
the Borrowers under this Section include costs and expenses incurred in
connection with the Reports described in the following sentence.  The Borrowers
acknowledge that from time to time JPMCB may prepare and may distribute to the
Lenders (but shall have no obligation or duty to prepare or to distribute to the
Lenders) certain audit reports (the “Reports”) pertaining to the Borrowers’
assets for internal use by JPMCB from information furnished to it by or on
behalf of the Borrowers, after JPMCB has exercised its rights of inspection
pursuant to this Agreement.

 

(b)           The Borrowers hereby further jointly and severally agree to
indemnify the Administrative Agent, each Arranger, each Lender and each Issuer
and their respective affiliates, and each of their Related Parties against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including all expenses of litigation or preparation therefor whether or not the
Administrative Agent, either Arranger, any Lender, any Issuer or any affiliate
is a party thereto) which any of them may pay or incur arising out of or
relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification.   The obligations of the
Borrowers under this Section 9.6 shall survive the termination of this
Agreement.

 

45

--------------------------------------------------------------------------------


 

9.7.          Numbers of Documents.  All statements, notices, closing documents,
and requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

 

9.8.          Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4.  If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and the
Company, the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
the Company shall provide to the Administrative Agent and the Lenders
reconciliation statements showing the difference in such calculation, together
with the delivery of monthly, quarterly and annual financial statements required
hereunder.

 

9.9.          Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

9.10.        Nonliability of Lenders.  The relationship between the Borrowers on
the one hand and the Lenders, the Issuers and the Administrative Agent on the
other hand shall be solely that of borrowers and lender.  Neither the
Administrative Agent, either Arranger, any Lender nor any Issuer shall have any
fiduciary responsibilities to the Borrowers.  Neither the Administrative Agent,
either Arranger, any Lender nor any Issuer undertakes any responsibility to any
Borrower to review or inform any Borrower of any matter in connection with any
phase of any Borrower’s business or operations.  Each Borrower agrees that
neither the Administrative Agent, either Arranger, any Lender nor any Issuer
shall have liability to such Borrower (whether sounding in tort, contract or
otherwise) for losses suffered by such Borrower in connection with, arising out
of, or in any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought. 
Neither the Administrative Agent, either Arranger, any Lender nor any Issuer
shall have any liability with respect to, and each Borrower hereby waives,
releases and agrees not to sue for, any special, indirect, consequential or
punitive damages suffered by such Borrower in connection with, arising out of,
or in any way related to the Loan Documents or the transactions contemplated
thereby.

 

9.11.        Confidentiality.  Each Lender agrees to hold any confidential
information which it may receive from the Company pursuant to this Agreement in
confidence, except for disclosure (i) to its Affiliates and to other Lenders and
their respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee, (iii) to regulatory

 

46

--------------------------------------------------------------------------------


 

officials, (iv) to any Person as requested pursuant to or as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which such Lender is a party, (vi) to such Lender’s direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties,
(vii) permitted by Section 12.2 and (viii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder.

 

9.12.        Nonreliance.  Each Lender hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U) for the repayment
of the Loans provided for herein.

 

9.13.        Disclosure.  The Borrowers and each Lender hereby acknowledge and
agree that JPMCB and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with the Borrowers and their
Affiliates.

 

9.14.        USA PATRIOT ACT NOTIFICATION.  Each Lender hereby notifies the
Borrowers that pursuant to requirements of the USA Patriot Act, such Lender is
required to obtain, verify and record information that identifies each Borrower,
which information includes the name and address of such Borrower and other
information that will allow such Bank to identify such Borrower in accordance
with the USA Patriot Act.

 

47

--------------------------------------------------------------------------------


 

ARTICLE X
THE ADMINISTRATIVE AGENT

 

10.1.        Appointment; Nature of Relationship.  (a)  JPMCB is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as the “Administrative Agent”) hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents.  The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article X.  Notwithstanding the use of the
defined term “Administrative Agent,” it is expressly understood and agreed that
the Administrative Agent shall not have any fiduciary responsibilities to any
Lender by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents.  In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents.  Each of the Lenders
hereby agrees to assert no claim against the Administrative Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Lender hereby waives.

 

(b)           Each Issuer shall act on behalf of the Lenders with respect to any
Letter of Credit issued by it and the documents associated therewith.  Each
Issuer shall have all of the benefits and immunities provided to the
Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by the Issuer in connection with Letters of Credit issued by
it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Article X, included such Issuer with
respect to such acts or omissions and as additionally provided in this Agreement
with respect to such Issuer.

 

10.2.        Powers.  The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

 

10.3.        General Immunity.  Neither the Administrative Agent nor any of its
Related Parties shall be liable to any Borrower, the Lenders or any Lender for
any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.

 

48

--------------------------------------------------------------------------------


 

10.4.        No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its Related Parties shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including any agreement by an
obligor to furnish information directly to each Lender; (c) the satisfaction of
any condition specified in Article IV, except receipt of items required to be
delivered solely to the Administrative Agent; (d) the existence or possible
existence of any Default or Unmatured Default; (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith; (f) the value,
sufficiency, creation, perfection or priority of any Lien in any collateral
security; or (g) the financial condition of any Borrower or any guarantor of any
of the Obligations or of any of such Borrower’s or any such guarantor’s
respective Subsidiaries.

 

10.5.        Action on Instructions of Lenders.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

 

10.6.        Employment of Agents and Counsel.  The Administrative Agent may
execute any of its duties as Agent hereunder and under any other Loan Document
by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.

 

10.7.        Reliance on Documents; Counsel.  The Administrative Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent.  For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.

 

49

--------------------------------------------------------------------------------


 

10.8.        Agent’s Reimbursement and Indemnification.  The Lenders agree to
reimburse and indemnify the Administrative Agent ratably in accordance with
their Pro Rata Shares (i) for any amounts not reimbursed by the Borrowers for
which the Administrative Agent is entitled to reimbursement by the Borrowers
under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including for any expenses incurred by the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders) and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including for any
such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents; provided that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (ii) any indemnification required pursuant to
Section 3.4(g) shall, notwithstanding the provisions of this Section 10.8, be
paid by the relevant Lender in accordance with the provisions thereof.  The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.

 

10.9.        Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Company referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”.  If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.

 

10.10.      Rights as a Lender.  If the Administrative Agent is a Lender, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document with respect to its Commitment and its Loans as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the term “Lender” or “Lenders” shall, at any time when the Administrative
Agent is a Lender, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity.  The Administrative Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Company or
any of its Subsidiaries in which the Company or such Subsidiary is not
restricted hereby from engaging with any other Person.  The Administrative
Agent, in its individual capacity, is not obligated to remain a Lender.

 

10.11.      Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, either
Arranger, any other Lender or any Issuer and based on the financial statements
prepared by the Company and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents.  Each Lender also acknowledges that it
will,

 

50

--------------------------------------------------------------------------------


 

independently and without reliance upon the Administrative Agent, either
Arranger, any other Lender or any Issuer and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents. Except for any notice, report, document or other
information expressly required to be furnished to the Lenders by the
Administrative Agent or an Arranger hereunder, neither the Administrative Agent
nor either Arranger shall have any duty or responsibility (either initially or
on a continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Company or any of its Affiliates that may come into
the possession of the Administrative Agent or either Arranger (whether or not in
their respective capacity as Administrative Agent or an Arranger) or any of
their Affiliates.

 

10.12.      Successor Agent.  The Administrative Agent may resign at any time by
giving written notice thereof to the Lenders and the Company, such resignation
to be effective upon the appointment of a successor Administrative Agent or, if
no successor Administrative Agent has been appointed, forty-five days after the
retiring Administrative Agent gives notice of its intention to resign.  The
Administrative Agent may be removed at any time with or without cause by written
notice received by the Administrative Agent from the Required Lenders, such
removal to be effective on the date specified by the Required Lenders; provided
that the Administrative Agent may not be removed unless the Administrative Agent
(in its individual capacity) and any affiliate thereof acting as an Issuer is
relieved of all of its duties as an Issuer pursuant to documentation reasonably
satisfactory to such Person on or prior to the date of such removal.  Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent.  If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Agent’s giving notice of
its intention to resign, then the resigning Agent may appoint, on behalf of the
Borrowers and the Lenders, a successor Administrative Agent.  Notwithstanding
the previous sentence, the Administrative Agent may at any time without the
consent of any Borrower or any Lender, appoint any of its Affiliates which is a
commercial bank as a successor Administrative Agent hereunder.  If the
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrowers shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders.  No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment.  Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent.  Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.  In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent

 

51

--------------------------------------------------------------------------------


 

assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Administrative
Agent.

 

10.13.      Agent and Arranger Fees.  The Borrowers jointly and severally agree
to pay to the Administrative Agent and the Arranger, for their respective
accounts, the fees agreed to by the Borrowers, the Administrative Agent and the
Arranger pursuant to that certain letter agreement dated March 26, 2008, or as
otherwise agreed from time to time.

 

10.14.      Delegation to Affiliates.  The Borrowers and the Lenders agree that
the Administrative Agent may delegate any of its duties under this Agreement to
any of its Affiliates.  Any such Affiliate (and such Affiliate’s Related
Parties) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Article IX and this Article X.

 

10.15.      Other Agents.  No Lender identified in this Agreement as the
Syndication Agent or a Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender.  Each Lender hereby makes the same acknowledgments with respect to
such Lenders as it makes with respect to the Administrative Agent in
Section 10.11.

 

ARTICLE XI
SETOFF; RATABLE PAYMENTS

 

11.1.        Setoff.  In addition to, and without limitation of, any rights of
the Lenders under applicable law, if a Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of such Borrower
may, with the prior consent of the Administrative Agent, be offset and applied
toward the payment of the Obligations owing to such Lender, whether or not the
Obligations, or any part thereof, shall then be due.

 

11.2.        Sharing of Payments.  (a)  If any Lender shall obtain any payment
or other recovery (whether voluntary, involuntary, through the exercise of any
right of set-off or otherwise) on account of principal of or interest on the
Loans or the Reimbursement Obligations owed to it by any Borrower in excess of
its Pro Rata Share or BSub Percentage, respectively, of all payments and other
recoveries obtained by all Lenders or the applicable BSub Lenders, as the case
may be, on account of principal of and interest on such Loans or Reimbursement
Obligations, then such Lender shall immediately (a) notify the Administrative
Agent and the other applicable Lenders of such fact and (b) purchase such
participations in the Loans and Reimbursement Obligations of the other Lenders
to such Borrower as shall be necessary to cause such purchasing Lender to share
the excess payment or other recovery pro rata with such other Lenders in
accordance with their Pro Rata Shares or BSub Percentages, as applicable;
provided that if all or any portion of such excess payment or other recovery is
thereafter recovered from

 

52

--------------------------------------------------------------------------------


 

the purchasing Lender, such purchase shall to that extent be rescinded and each
other applicable Lender shall repay to the purchasing Lender the purchase price
paid therefor, together with an amount equal to such paying Lender’s ratable
share (according to the proportion of (i) the amount of such paying Lender’s
required repayment to (ii) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered.

 

(b)           Each Borrower agrees that any Lender purchasing a participation
from another Lender pursuant to this Section 11.2 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were a
direct creditor of such Borrower in the amount of such participation.  The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 11.2.

 

ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS; ETC.

 

12.1.        Successors and Assigns.  (a)The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuer that issues any Letter of Credit), except that (i) no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuer that issues any Letter of Credit),
Participants (to the extent provided in clause (c) below) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)           (i) Subject to the conditions set forth in clause (ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

(A)          the Company, provided that no consent of the Company shall be
required for an assignment to a Lender or an Affiliate of a Lender or, if a
Default has occurred and is continuing,  any other assignee;

 

(B)           the Administrative Agent; and

 

(C)           the Issuers.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s

 

53

--------------------------------------------------------------------------------


 

Commitments or Loans, the amount of the Commitments or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if a Default has occurred and is
continuing;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of its other Commitment, if any (or Loans made
thereunder);

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

(E)           no such assignment shall be made to the Company or any of the
Company’s Subsidiaries or other Affiliates.

 

(iii)          Subject to acceptance and recording thereof pursuant to clause
(iv) below, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.1,
3.3, 3.4, 9.6 and 9.10).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (b) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans and Letter of Credit Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuers
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all

 

54

--------------------------------------------------------------------------------


 

purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Company or any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b) of this
Section and any written consent to such assignment required by clause (b) of
this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.10(b),
2.18(e), 2.24, 10.8 or 11.2(b), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this clause.

 

(c)(i)  Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuers or the other Lenders, sell participations to one or more
banks or other entities (other than the Company or any of the Company’s
Subsidiaries or other Affiliates) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuers
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
clause (b) that affects such Participant.  Subject to clause (c)(ii), each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.3, 3.4, 9.6 and 9.10 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to clause (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.1 as though it were a Lender, provided
such Participant agrees to be subject to Section 11.2 as though it were a
Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.3 or 3.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent.  A Participant that would be a Non-U.S. Lender
if it were a Lender shall not be entitled to the benefits of Section 3.4 unless
the Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.4(d) as though it were a Lender.

 

55

--------------------------------------------------------------------------------


 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

12.2.        Dissemination of Information.  Each Borrower authorizes each Lender
to disclose to any assignee or Participant, or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Company and its Subsidiaries, including
any information contained in any Reports; provided that each Transferee and
prospective Transferee agrees to be bound by Section 9.11 of this Agreement.

 

12.3.        Tax Treatment.  If any interest in any Loan Document is transferred
to any Transferee which is not incorporated under the laws of the United States
or any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.4(d).

 

ARTICLE XIII
NOTICES

 

13.1.        Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows:

 

(i)            if to any Borrower, to the Company at its address or telecopier
number set forth on the signature page hereof;

 

(ii)           if to the Administrative Agent, at its address or telecopier
number set forth on the signature page hereof;

 

(iii)          if to an Issuer, to it at its address or telecopier number set
forth on the signature page hereof or in its Administrative Questionnaire, as
applicable; and

 

(iv)          if to a Lender, to it at its address or telecopier number set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

 

56

--------------------------------------------------------------------------------


 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Administrative Agent or as otherwise
determined by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender or any Issuer pursuant to Article II if such
Lender or such Issuer, as applicable, has notified the Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or any Borrower may, in its respective
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it or as it
otherwise determines; provided that such determination or approval may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           Change of Address, Etc.  Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

(d)           Duplicate Notices Not Required.  If the Company gives any notice
or provides any information to a Person under the Long-Term Credit Agreement and
the Company would otherwise be required to give a substantially identical notice
or provide substantially identical information to such Person under this
Agreement, then the notice given or information provided under the Long-Term
Credit Agreement shall be deemed to satisfy any requirement for the giving of
notice or the delivery of information under this Agreement.

 

ARTICLE XIV
COUNTERPARTS; EFFECT OF RESTATEMENT; ELECTRONIC EXECUTION

 

14.1.        Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or in a .pdf or similar file shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

14.2.        Effect of Restatement.  This Agreement and the Long-Term Credit
Agreement collectively amend, restate and replace in its entirety the Existing
Agreement.  All rights, benefits, indebtedness, interest, liabilities and
obligations of the parties to the Existing Agreement are hereby amended,
restated, replaced and superseded in their entirety according to the terms and
provisions set forth herein and in the Long-Term Credit Agreement.  The Borrower

 

57

--------------------------------------------------------------------------------


 

represents and warrants that as of the date hereof there are no claims or
offsets against, or defenses or counterclaims to, its obligations under this
Agreement, the Existing Agreement, the Long-Term Credit Agreement or any of the
other agreements, documents or instruments executed in connection herewith or
therewith.  To induce the Administrative Agent and the Lenders to enter into
this Agreement, the Borrower waives any and all such claims, offsets, defenses
and counterclaims, whether known or unknown, arising prior to the Effective Date
and relating to the Existing Agreement, this Agreement or the Long-Term Credit
Agreement.

 

14.3.        Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any assignment and assumption
agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other state laws based on the
Uniform Electronic Transactions Act.

 

ARTICLE XV
GUARANTY BY THE COMPANY

 

15.1.        Guaranty.  The Company hereby absolutely, unconditionally and
irrevocably guarantees the full and punctual payment (whether at stated
maturity, upon acceleration or otherwise) of all obligations of the Borrowing
Subsidiaries under this Agreement, including the principal of and interest on
each Loan to each Borrowing Subsidiary and all obligations of each Borrowing
Subsidiary under or in connection with any Letter of Credit, and all costs and
expenses of the Administrative Agent and the Lenders in enforcing any of their
rights against the Borrowing Subsidiaries hereunder.  Upon failure by any
Borrowing Subsidiary to pay punctually any such amount, the Company shall
forthwith on demand pay the amount not so paid at the place, in the currency and
in the manner specified in this Agreement.

 

15.2.        Guaranty Unconditional.  The obligations of the Company under this
Article XV shall be absolute, unconditional and irrevocable and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

 

(a)           any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of any Borrowing Subsidiary under this Agreement or
any other Loan Document, by operation of law or otherwise;

 

(b)           any modification or amendment of or supplement to this Agreement
or any other Loan Document;

 

(c)           any release, impairment, non perfection or invalidity of any other
guaranty or of any direct or indirect security for any obligation of any
Borrowing Subsidiary under this Agreement or any other Loan Document;

 

(d)           any change in the corporate existence, structure or ownership of
any Borrowing Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Borrowing Subsidiary or any Borrowing
Subsidiary’s assets or any resulting release or

 

58

--------------------------------------------------------------------------------


 

discharge of any obligation of any Borrowing Subsidiary contained in this
Agreement or any other Loan Document;

 

(e)           the existence of any claim, set off or other right which the
Company may have at any time against any Borrowing Subsidiary, the
Administrative Agent, any Lender, any Issuer or any other Person, whether in
connection herewith or any unrelated transaction; provided that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(f)            any invalidity or unenforceability relating to or against any
Borrowing Subsidiary for any reason of this Agreement or any other Loan
Document, or any provision of any applicable law or regulation purporting to
prohibit the payment by any Borrowing Subsidiary of the principal of or interest
on any Loan or any other amount payable by such Borrowing Subsidiary under this
Agreement or any other Loan Document; or

 

(g)           any other act or omission to act or delay of any kind by any
Borrowing Subsidiary, the Administrative Agent, any Lender, any Issuer or any
other Person or any other circumstance whatsoever which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
Company’s obligations as guarantor hereunder.

 

15.3.        Discharge only upon Payment in Full; Reinstatement in Certain
Circumstances.  The Company’s obligations as guarantor hereunder shall remain in
full force and effect until the Commitments shall have terminated and all
obligations of the Borrowing Subsidiaries under this Agreement and each other
Loan Document shall have been paid in full.  If at any time any payment of
principal, interest or any other amount payable by any Borrowing Subsidiary
under or in connection with this Agreement or any other Loan Document is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of such Borrowing Subsidiary or otherwise, the
Company’s obligations hereunder with respect to such payment shall be reinstated
as though such payment had been due but not made at such time.

 

15.4.        Waiver by the Company.  The Company irrevocably waives acceptance
hereof,  presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any Borrowing Subsidiary or any other Person.

 

15.5.        Subrogation.  Notwithstanding any payment made by or for the
account of any Borrowing Subsidiary pursuant to this Article XV, the Company
shall not be subrogated to any right of the Administrative Agent, any Lender or
any Issuer until such time as the Administrative Agent, the Lenders and the
Issuers and any applicable Affiliate of any Lender shall have received final
payment in cash of the full amount of all obligations of the Borrowing
Subsidiaries hereunder and under each other Loan Document.

 

15.6.        Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by any Borrowing Subsidiary under this Agreement or any other
Loan Document is stayed upon the insolvency, bankruptcy or reorganization of
such Borrowing Subsidiary, all such amounts otherwise subject to acceleration
under the terms of this Agreement shall nonetheless be

 

59

--------------------------------------------------------------------------------


 

payable by the Company hereunder forthwith on demand by the Administrative Agent
made at the request of the Required Lenders.

 

ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

16.1.        CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

 

16.2.        CONSENT TO JURISDICTION.  EACH BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENT AND EACH BORROWER HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUER TO BRING
PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY
JUDICIAL PROCEEDING BY ANY BORROWER AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY ISSUER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
ISSUER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT
IN NEW YORK, NEW YORK.

 

16.3.        WAIVER OF JURY TRIAL.  EACH BORROWER, THE ADMINISTRATIVE AGENT,
EACH LENDER AND EACH ISSUER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

60

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Lenders, the Issuers and the Administrative
Agent have executed this Agreement as of the date first above written.

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

By:

 

 

 

Name: Melanie E. R. Miller

 

Title: Vice President and Treasurer

 

 

 

One Neenah Center, 4th Floor

 

P.O. Box 669

 

Neenah, Wisconsin 54957-0669

 

FAX: 920/527-5040

 

--------------------------------------------------------------------------------


 

Commitments

 

$17,100,000

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION,

 

Individually and as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name: Michael B. Kelly

 

Title: Vice President

 

 

 

Lending Office:

 

 

 

JPMorgan Chase Bank, National Association

 

10 South Dearborn, Floor 07

 

Chicago, IL 60603-2003 United States

 

Mail Code IL1-0010

 

Attention: Edna Guerra

 

FAX: 312-385-7090

 

E-Mail: edna.guerra@jpmchase.com

 

--------------------------------------------------------------------------------


 

$17,100,000

WACHOVIA BANK, NATIONAL ASSOCIATION

 

Individually and as Syndication Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

$6,000,000

ING BANK N.V., DUBLIN BRANCH, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

$14,025,000

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

$6,750,000

BNP PARIBAS, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

$14,025,000

U.S. BANK NATIONAL ASSOCIATION, as a
Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

APPLICABLE
MARGIN

 

LEVEL I 
STATUS

 

LEVEL II 
STATUS

 

LEVEL III 
STATUS

 

LEVEL IV 
STATUS

 

LEVEL V 
STATUS

 

Eurocurrency Rate/Letter of Credit Fee Rate

 

0.180

%

0.220

%

0.310

%

0.350

%

0.525

%

Facility Fee Rate

 

0.055

%

0.060

%

0.070

%

0.080

%

0.100

%

Utilization Fee Rate

 

0.050

%

0.050

%

0.050

%

0.100

%

0.100

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Level I Status” exists at any date if, on such date, the Company’s Moody’s
Rating is A2 or better and the Company’s S&P Rating is A or better.

 

“Level II Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status and (ii) the Company’s Moody’s Rating is A3 or
better and the Company’s S&P Rating is A- or better.

 

“Level III Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status or Level II Status and (ii) the Company’s Moody’s
Rating is Baa1 or better and the Company’s S&P Rating is BBB or better.

 

“Level IV Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Company’s Moody’s Rating is Baa2 or better and the Company’s S&P Rating is BBB
or better.

 

“Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

 

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement.

 

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement.

 

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

 

--------------------------------------------------------------------------------


 

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Company’s Status as determined from its
then-current Moody’s and S&P Ratings.  The credit rating in effect on any date
for the purposes of this Schedule is that in effect at the close of business on
such date.  If at any time the Company has no Moody’s Rating or no S&P Rating,
Level V Status shall exist.

 

If the Company is split-rated and the ratings differential is one notch, the
higher of the two ratings will apply (e.g., A/A3 results in Level I Status and
A-/Baa1 results in Level II Status).  If the Company is split-rated and the
ratings differential is two or more notches, the rating which is one notch above
the lower rating shall be used (e.g., A/Baa1 results in Level II Status and
A/Baa3 results in Level III Status).  If at any date, the Company’s long-term
unsecured debt is rated by neither S&P nor Moody’s, then Level V Status shall
apply.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

EUROCURRENCY PAYMENT OFFICE

 

Sterling and Euro

 

J. P. Morgan Europe Limited

125 London Wall, London EC2Y 5AJ

Attention: Loans Agency

Tel no (44) 207 777 2542

Fax no (44) 207 777 2360

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

 

To:

 

The Lenders that are parties to the Amended and Restated

 

 

364-Day Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to the Amended and Restated
364-Day Credit Agreement dated as of               ,         (as amended,
modified, renewed or extended from time to time, the “364-Day Credit Agreement”)
among Bemis Company, Inc. (the “Company”), various subsidiaries of the Company,
the lenders party thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent for the Lenders.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.  I am the duly elected                     of the Company;

 

2.  I have reviewed the terms of the 364-Day Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

 

4.  Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the 364-Day
Credit Agreement, all of which data and computations are true, complete and
correct.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day
of                ,      .

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of                   ,          with

Provisions of      and    of

the Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the 364-Day Credit Agreement identified below (as
amended, the “364-Day Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the 364-Day Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the 364-Day Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit and guarantees
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the 364-Day Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]]

 

 

 

3.

Borrower(s):

Bemis Company, Inc. and various subsidiaries

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, National Association, as the administrative agent under the
364-Day Credit Agreement

 

 

 

5.

Credit Agreement:

The Amended and Restated 364-Day Credit Agreement dated as of April 29, 2008
among Bemis Company, Inc., various subsidiaries thereof, the Lenders parties
thereto, JPMorgan Chase Bank, National Association, as Administrative Agent, and
the other agents parties thereto

 

--------------------------------------------------------------------------------


 

6.             Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of 
Commitment/Loans for 
all Lenders

 

Amount of 
Commitment/Loans 
Assigned

 

Percentage Assigned of 
Commitment/Loans

 

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

[Consented to and] Accepted:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

By

 

 

 

Title:

 

 

 

 

 

[Consented to:]

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

cc: J. P. Morgan Europe Limited, Fax no. 44 207 777 2360

 

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
364-Day Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
any Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by any Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the 364-Day Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the 364-Day Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the 364-Day Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the 364-Day
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the 364-Day Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and

 

--------------------------------------------------------------------------------


 

Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BORROWING SUBSIDIARY CONFIRMATION

 

[Date]

 

JPMorgan Chase Bank, National Association, as Administrative Agent

 

Attention:

 

Ladies and Gentlemen:

 

Please refer to the Amended and Restated 364-Day Credit Agreement dated as of
April 29, 2008 (as amended or otherwise modified from time to time, the “364-Day
Credit Agreement”) among Bemis Company, Inc. (the “Company”), the Borrowing
Subsidiaries named therein, the financial institutions from time to time party
thereto and JPMorgan Chase Bank, National Association, as Administrative Agent. 
Capitalized terms used and not defined herein shall have the meanings assigned
to such terms in the 364-Day Credit Agreement.

 

The undersigned, a “Borrowing Subsidiary” under and as defined in the Existing
Agreement, agrees with the Company and the Administrative Agent that after
giving effect to the effectiveness of the 364-Day Credit Agreement, the
undersigned will be a Borrowing Subsidiary under the 364-Day Credit Agreement. 
In furtherance of the foregoing, the undersigned (a) represents and warrants
that on the Effective Date each representation and warranty as to the
undersigned contained in Article V of the 364-Day Credit Agreement is true and
correct as if made on such date, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date; (b) confirms that it will perform all of the obligations of a
Borrowing Subsidiary under the 364-Day Credit Agreement; (c) confirms that each
reference to a Borrowing Subsidiary in the 364-Day Credit Agreement shall be
deemed to include the undersigned; [and] (d) confirms that all Loans to the
undersigned under the 364-Day Credit Agreement shall be denominated in [LIST
AGREED CURRENCY] [; and (e) confirms that the “Loans” (as defined in the
Existing Agreement) identified on Schedule 1, which currently are outstanding
under the Existing Agreement, will become Loans under the 364-Day Credit
Agreement on the Effective Date.

 

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

[BORROWING SUBSIDIARY]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Accepted and agreed as of the date first above written:

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1 to Borrowing Subsidiary Confirmation

 

Existing Loans:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

Associated Costs Rates

 

1.           The Mandatory Cost is an addition to the interest rate to
compensate Lenders for the cost of compliance with (a) the requirements of the
Bank of England and/or the Financial Services Authority (or, in either case, any
other authority which replaces all or any of its functions) or (b) the
requirements of the European Central Bank.

 

2.           On the first day of each Interest Period (or as soon as possible
thereafter) the Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Agent as a weighted
average of the Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3.           The Additional Cost Rate for any Lender lending from a Facility
Office in a Participating Member State will be the percentage notified by that
Lender to the Agent.  This percentage will be certified by that Lender in its
notice to the Agent to be its reasonable determination of the cost (expressed as
a percentage of that Lender’s participation in all Loans made from that Facility
Office) of complying with the minimum reserve requirements of the European
Central Bank in respect of loans made from that Facility Office.

 

4.           The Additional Cost Rate for any Lender lending from a Facility
Office in the United Kingdom will be calculated by the Agent as follows:

 

(a)              in relation to a sterling Loan:

 

[g112481ki15i001.gif] per cent. per annum

 

(b)           in relation to a Loan in any currency other than sterling:

 

[g112481ki15i002.gif] per cent. per annum.

 

Where:

A         is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

B          is the percentage rate of interest (excluding the Margin and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.12 of the 364-Day Credit Agreement payable for
the relevant Interest Period on the Loan.

 

C          is the percentage (if any) of Eligible Liabilities which that Lender
is required from time to time to maintain as interest bearing Special Deposits
with the Bank of England.

 

--------------------------------------------------------------------------------


 

D          is the percentage rate per annum payable by the Bank of England to
the Agent on interest bearing Special Deposits.

 

E          is designed to compensate Lenders for amounts payable under the Fees
Rules and is calculated by the Agent as being the average of the most recent
rates of charge supplied by the Reference Banks to the Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

 

5.           For the purposes of this Schedule:

 

(a)           “Eligible Liabilities” and “Special Deposits” have the meanings
given to them from time to time under or pursuant to the Bank of England Act
1998 or (as may be appropriate) by the Bank of England;

(b)           “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(c)           “Fee Tariffs” means the fee tariffs specified in the Fees
Rules under the activity group A.1 Deposit acceptors (ignoring any minimum fee
or zero rated fee required pursuant to the Fees Rules but taking into account
any applicable discount rate); and

(d)           “Tariff Base” has the meaning given to it in, and will be
calculated in accordance with, the Fees Rules.

 

6.           In application of the above formulae, A, B, C and D will be
included in the formulae as percentages (i.e. 5 per cent. will be included in
the formula as 5 and not as 0.05).  A negative result obtained by subtracting D
from B shall be taken as zero.  The resulting figures shall be rounded to four
decimal places.

 

7.           If requested by the Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Agent, the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of that Reference Bank.

 

8.           Each Lender shall supply any information required by the Agent for
the purpose of calculating its Additional Cost Rate.  In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 

(a)              the jurisdiction of its Facility Office; and

 

(b)             any other information that the Agent may reasonably require for
such purpose.

 

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

9.           The percentages of each Lender for the purpose of A and C above and
the rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the

 

--------------------------------------------------------------------------------


 

assumption that, unless a Lender notifies the Agent to the contrary, each
Lender’s obligations in relation to cash ratio deposits and Special Deposits are
the same as those of a typical bank from its jurisdiction of incorporation with
a Facility Office in the same jurisdiction as its Facility Office.

 

10.         The Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11.         The Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12.         Any determination by the Agent pursuant to this Schedule in relation
to a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

13.         The Agent may from time to time, after consultation with the Company
and the Lenders, determine and notify to all Parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF INCREASE REQUEST

 

                                                      , 20

 

JPMorgan Chase Bank, National Association, as Administrative Agent

under the Amended and Restated 364-Day Credit Agreement referred to below

[ADDRESS]

Attention:  [                              ]

 

Ladies/Gentlemen:

 

Please refer to the Amended and Restated 364-Day Credit Agreement dated as of
April 29, 2008 (as amended or otherwise modified from time to time, the “364-Day
Credit Agreement”) among Bemis Company, Inc. (the “Company”), various
subsidiaries of the Company, various financial institutions and JPMorgan Chase
Bank, National Association, as Administrative Agent.  Capitalized terms used but
not defined herein have the respective meanings set forth in the 364-Day Credit
Agreement.

 

In accordance with Section 2.5.4 of the 364-Day Credit Agreement, the Company
hereby requests an increase in the Aggregate Commitment from
$                     to $                    .  Such increase shall be made by
[increasing the Commitment of                          from $                 to
$                ] [adding                            as an Additional Lender
under the 364-Day Credit Agreement with a Commitment of
$                        ] as set forth in the letter attached hereto.  Such
increase shall be effective three Business Days after the date that the
Administrative Agent acknowledges receipt of the letter attached hereto or such
other date as is agreed among the Company, the Administrative Agent and the
[increasing] [Additional] Lender.

 

 

Very truly yours,

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO EXHIBIT E

 

[Date]

 

JPMorgan Chase Bank, National Association, as Administrative Agent

under the Amended and Restated 364-Day Credit Agreement referred to below

[ADDRESS]

Attention:  [                              ]

 

Ladies/Gentlemen:

 

Please refer to the letter dated                     , 20     from Bemis
Company, Inc. (the “Company”) requesting an increase in the Aggregate Commitment
from $                     to $                     pursuant to Section 2.5.4 of
the Amended and Restated 364-Day Credit Agreement dated as of April 29, 2008 (as
amended or otherwise modified from time to time, the “364-Day Credit Agreement”)
among the Company, various subsidiaries of the Company, various financial
institutions and JPMorgan Chase Bank, National Association, as Administrative
Agent.  Capitalized terms used but not defined herein have the respective
meanings set forth in the 364-Day Credit Agreement.

 

The undersigned hereby confirms that it has agreed to increase its Commitment
under the 364-Day Credit Agreement from $                     to
$                     effective on the date which is three Business Days after
the acknowledgment of receipt hereof by the Administrative Agent or on such
other date as may be agreed among the Company, the Administrative Agent and the
undersigned.

 

 

Very truly yours,

 

 

 

[NAME OF INCREASING LENDER]

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

Receipt acknowledged as of

 

                          , 20     

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 2 TO EXHIBIT E

 

[Date]

 

JPMorgan Chase Bank, National Association, as Administrative Agent

under the Amended and Restated 364-Day Credit Agreement referred to below

[ADDRESS]

Attention:  [                              ]

 

Ladies/Gentlemen:

 

Please refer to the letter dated                     , 20       from Bemis
Company, Inc. (the “Company”) requesting an increase in the Aggregate Commitment
from $                     to $                     pursuant to Section 2.5.4 of
the Amended and Restated 364-Day Credit Agreement dated as of April 29, 2008 (as
amended or otherwise modified from time to time, the “364-Day Credit Agreement”)
among the Company, various Subsidiaries of the Company, various financial
institutions and JPMorgan Chase Bank, National Association, as Administrative
Agent.  Capitalized terms used but not defined herein have the respective
meanings set forth in the 364-Day Credit Agreement.

 

The undersigned hereby confirms that it has agreed to become a Lender under the
364-Day Credit Agreement with a Commitment of $                     effective on
the date which is three Business Days after the acknowledgement of receipt
hereof, and consent hereto, by the Administrative Agent or on such other date as
may be agreed among the Company, the Administrative Agent and the undersigned.

 

The undersigned (a) acknowledges that it has received a copy of the 364-Day
Credit Agreement and the Schedules and Exhibits thereto, together with copies of
the most recent financial statements delivered by the Company pursuant to the
364-Day Credit Agreement, and such other documents and information as it has
deemed appropriate to make its own credit and legal analysis and decision to
become a Lender under the 364-Day Credit Agreement; and (b) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit and legal decisions in taking or
not taking action under the 364-Day Credit Agreement.

 

The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this letter and to consummate the transactions
contemplated hereby and to become a Lender under the 364-Day Credit Agreement;
and (ii) no notices to, or consents, authorizations or approvals of, any Person
are required (other than any already given or obtained) for its due execution
and delivery of this letter and the performance of its obligations as a Lender
under the 364-Day Credit Agreement.

 

--------------------------------------------------------------------------------


 

The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent or the Company may reasonably
request in connection with the transactions contemplated by this letter.

 

--------------------------------------------------------------------------------


 

The following administrative details apply to the undersigned:

 

(A)

Notice Address:

 

 

 

 

 

 

 

Legal name:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Telephone: (   )

 

 

 

Facsimile:  (   )

 

 

 

 

 

 

(B)

Payment Instructions:

 

 

 

 

 

 

 

Account No.:

 

 

 

At:

 

 

 

 

 

 

 

 

 

 

 

 

Reference:

 

 

 

Attention:

 

 

 

The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the 364-Day Credit Agreement as set forth in
the second paragraph hereof, the undersigned (a) will be bound by the terms of
the 364-Day Credit Agreement as fully and to the same extent as if the
undersigned were an original Lender under the 364-Day Credit Agreement and
(b) will perform in accordance with their terms all of the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender.

 

This letter shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This letter may be executed
in any number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this letter by
telecopy shall be effective as delivery of a manually executed counterpart of
this letter.  This letter shall be governed by, and construed in accordance
with, the law of the State of New York.

 

 

Very truly yours,

 

 

 

[NAME OF NEW LENDER]

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Acknowledged and consented to as of

                            , 20      

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

BORROWING SUBSIDIARY AGREEMENT

 

[Date]

 

JPMorgan Chase Bank, National Association, as Administrative Agent

 

Attention:                             

 

Ladies and Gentlemen:

 

The undersigned, Bemis Company, Inc. (the “Company”), refers to the Amended and
Restated 364-Day Credit Agreement dated as of April 29, 2008 (as amended or
otherwise modified from time to time, the “364-Day Credit Agreement”) among the
Company, the Borrowing Subsidiaries named therein, the financial institutions
from time to time party thereto and JPMorgan Chase Bank, National Association,
as Administrative Agent.  Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the 364-Day Credit
Agreement.

 

The Company requests that                  (the “Designated Borrowing
Subsidiary”) become a Borrowing Subsidiary under the 364-Day Credit Agreement
effective on                             .  The Company and the Designated
Borrowing Subsidiary make, on and as of the date of such effectiveness, the
representations and warranties as to the Designated Borrowing Subsidiary
contained in Article V of the 364-Day Credit Agreement.  The Designated
Borrowing Subsidiary agrees to be bound in all respects by the terms of the
364-Day Credit Agreement and to perform all of the obligations of a Borrowing
Subsidiary thereunder.  Each reference to a Borrowing Subsidiary in the
Agreement shall be deemed to include the Designated Borrowing Subsidiary.

 

All communications to the Designated Borrowing Subsidiary under the 364-Day
Credit Agreement should be directed to the Company as set forth in the
Section 13.1 of the 364-Day Credit Agreement.

 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Upon the execution of this Borrowing Subsidiary Agreement by the Company and the
Designated Borrowing Subsidiary [and the Lenders listed below]* and acceptance
hereof by the Administrative Agent, the Designated Borrowing Subsidiary shall
become a Borrowing Subsidiary under the 364-Day Credit Agreement as though it
were an original party thereto and shall be entitled to borrow under the 364-Day
Credit Agreement upon the satisfaction of the conditions precedent set forth in
Article IV of the 364-Day Credit Agreement.

 

The Designated Borrowing Subsidiary will request Loans denominated in [LIST
AGREED CURRENCY].

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*Insert only if not all Lenders will participate in Loans to the Designated
Borrowing Subsidiary.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[DESIGNATED BORROWING

 

 

SUBSIDIARY]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Accepted as of the date first above written.

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

By:

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Attachment 1 to Borrowing Subsidiary Agreement

 

Set forth below are the Lenders that will be BSub Lenders with respect to the
Designated Borrowing Subsidiary and the BSub Commitments and BSub Percentages of
such Lenders:

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

BORROWING SUBSIDIARY TERMINATION

 

[Date]

 

JPMorgan Chase Bank, National Association, as Administrative Agent

 

Attention:                     

 

Ladies and Gentlemen:

 

Bemis Company, Inc. (the “Company”), refers to the Amended and Restated 364-Day
Credit Agreement dated as of April 29, 2008 (as amended or otherwise modified
from time to time, the “364-Day Credit Agreement”), among the Company, the
Borrowing Subsidiaries named therein, the financial institutions from time to
time party thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent.  Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the 364-Day Credit Agreement.

 

The Company elects to terminate the status of                    (the
“Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary for purposes of the
364-Day Credit Agreement.  The Company represents and warrants that no Loans or
Letters of Credit made to or issued for the account of the Terminated Borrowing
Subsidiary are outstanding as of the date hereof and that all principal and
interest on all Loans, and all reimbursement obligations with respect to Letters
of Credit payable by the Terminated Borrowing Subsidiary pursuant to the 364-Day
Credit Agreement have been paid in full on or prior to the date hereof.

 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

Very truly yours,

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------